Exhibit 10.28
 

 

 
 

 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT




dated as of March 3, 2010






among






ACADIA STRATEGIC OPPORTUNITY FUND II, LLC,
as Borrower,






and






BANK OF AMERICA, N.A.,
as Lender






and






BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 


 

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




Page
 
ARTICLE I
PARTICULAR TERMS, DEFINITIONS AND RULES OF CONSTRUCTION 
2

 
Section 1.01.
Definitions 
2

 
Section 1.02.
Rules of Construction 
16

 
ARTICLE II
THE CREDIT FACILITY 
16

 
Section 2.01.
Generally 
16

 
Section 2.02.
Nature of Lenders' Obligations 
16

 
Section 2.03.
Purpose 
17

 
Section 2.04.
Amounts of Loans 
17

 
Section 2.05.
Procedure for Loans or Letter of Credit Issuance 
17

 
Section 2.06.
Notes 
18

 
Section 2.07.
Payments and Distributions 
18

 
Section 2.08.
Interest 
18

 
Section 2.09.
Default Rate 
19

 
Section 2.10.
Intentionally Omitted 
19

 
Section 2.11.
Intentionally Omitted 
19

 
Section 2.12.
Late Payment Premium 
19

 
Section 2.13.
Voluntary Prepayments 
19

 
Section 2.14.
Non-Included Investors; Mandatory Reduction of Available Commitment 
20

 
Section 2.15.
Mandatory Prepayments 
22

 
Section 2.16.
Intentionally Omitted 
22

 
Section 2.17.
Letters of Credit 
22

 
ARTICLE III
INTENTIONALLY OMITTED 
24

 
ARTICLE IV
CONDITIONS PRECEDENT 
24

 
Section 4.01.
Conditions Precedent to Initial Advance 
24

 
Section 4.02.
Conditions to Extensions of Credit After the Initial Advance 
27

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES 
28

 
Section 5.01.
Due Formation, Power and Authority 
28

 
Section 5.02.
Legally Enforceable Agreements 
28

 
Section 5.03.
Financial Statements 
29

 
Section 5.04.
Compliance With Laws; Payment of Taxes 
29

 
Section 5.05.
Litigation 
29

 
Section 5.06.
No Conflicts or Defaults 
29

 
Section 5.07.
Solvency 
29

 
Section 5.08.
Governmental Regulation 
29

























 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 5.09.
Insurance 
30

 
Section 5.10.
ERISA 
30

 
Section 5.11.
No Default 
30

 
Section 5.12.
Liens 
30

 
Section 5.13.
Federal Regulations 
30

 
Section 5.14.
Subsidiaries 
31

 
Section 5.15.
Security Documents 
31

 
Section 5.16.
Purpose of Credit 
31

 
Section 5.17.
Environmental Matters 
31

 
Section 5.18.
Capital Commitments 
31

 
Section 5.19.
Accuracy of Information; Full Disclosure 
32

 
Section 5.20.
Requisition as Reaffirmation 
32

 
ARTICLE VI
AFFIRMATIVE COVENANTS OF BORROWER 
32

 
Section 6.01.
Compliance with Laws; Payment of Taxes 
32































 
Section 6.02.
Continuing Accuracy of Representations and Warranties
32































 
Section 6.03.
Payment of Costs 
32

 
Section 6.04.
Brokers 
33

 
Section 6.05.
Unused Fee 
33

 
Section 6.06.
Reporting Requirements 
33

 
Section 6.07.
Payment of Obligations 
36

 
Section 6.08.
Conduct of Business and Maintenance of Existence 
36

 
Section 6.09.
Maintenance of Property; Insurance 
36











 
Section 6.10.
Inspection of Property; Books and Records; Discussions
36











 
Section 6.11.
Environmental Laws 
36

 
Section 6.12.
Further Assurances 
37

 
Section 6.13.
Subscription Account 
37

 
Section 6.14.
Investor Reaffirmations and Guaranties 
37

 
ARTICLE VII
NEGATIVE COVENANTS 
38

































 
Section 7.01.
Limitation on Indebtedness and Guarantee Obligations
38



Section 7.02.
Material Adverse Effect 
38

 
Section 7.03.
Limitation on Liens 
38

 
Section 7.04.
Limitation on Fundamental Changes 
38

 
Section 7.05.
Limitation on Dividends and Distributions 
39

 
Section 7.06.
Intentionally Omitted 
39

 
Section 7.07.
Limitation on Modifications of Agreements 
39

 
Section 7.08.
Intentionally Omitted 
39

 
Section 7.09.
Limitation on Changes in Fiscal Year 
39

 
Section 7.10.
Intentionally Omitted 
39

 
Section 7.11.
Capital Calls 
39

 
Section 7.12.
No Additional Managing Members 
40

 
Section 7.13.
Transfer of Managing Member's Interests 
40

 
Section 7.14.
Withdrawal Events 
40

 
Section 7.15.
Compliance with the Operating Agreement 
40

 
Section 7.16.
ERISA 
40

 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
EVENTS OF DEFAULT 
41

 
ARTICLE IX
ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS 
44

 
Section 9.01.
Appointment, Powers and Immunities of Administrative Agent 
44

 
Section 9.02.
Reliance by Administrative Agent 
44

 
Section 9.03.
Defaults 
45

 
Section 9.04.
Rights of Administrative Agent as Lender 
45

 
Section 9.05.
Sharing of Costs by Lenders; Indemnification of Administrative Agent 
45

 
Section 9.06.
Non-Reliance on Administrative Agent and Other Lenders 
46

 
Section 9.07.
Failure of Administrative Agent to Act 
46

 
Section 9.08.
Resignation or Removal of Administrative Agent 
47

 
Section 9.09.
Amendments Concerning Agency Function 
47

 
Section 9.10.
Liability of Administrative Agent 
47

 
Section 9.11.
Transfer of Agency Function 
47

 
Section 9.12.
Non-Receipt of Funds by Administrative Agent; Adjustments 
48

 
Section 9.13.
Withholding Taxes 
48

 
Section 9.14.
Sharing of Payments among Lenders 
49

 
Section 9.15.
Possession of Documents 
49

 
ARTICLE X
GENERAL CONDITIONS AND PROVISIONS 
49

 
Section 10.01.
Advance Not Waiver 
49

 
Section 10.02.
Authorization to Advance for Interest, Etc 
49

 
Section 10.03.
Concerning Irrevocable Authorizations 
49



































 
Section 10.04.
Ratification of Requisition by Acceptance of Advance 
50

 
Section 10.05.
No Third-Party Beneficiaries 
50

 
Section 10.06.
Documentation Etc. Satisfactory 
50

 
Section 10.07.
Administrative Agent's and Lenders' Determination Conclusive 
50

 
Section 10.08.
Notices 
50

 
Section 10.09.
Amendments and Waivers 
51

 
Section 10.10.
Assignment; Participation 
51

 
Section 10.11.
Setoff 
53

 
Section 10.12.
Successors and Assigns 
53

 
Section 10.13.
Severability 
53

 
Section 10.14.
Non-Waiver; Remedies Cumulative 
54

 
Section 10.15.
Certain Waivers 
54

 
Section 10.16.
Expenses; Indemnification 
54

 
Section 10.17.
Counterparts 
55

 
Section 10.18.
Governing Law; Jurisdiction 
55

 
Section 10.19.
Integration 
56

 
Section 10.20.
Gross-Up for Taxes 
56

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XI
PARTICULAR PROVISIONS 
56

 
Section 11.01.
Capital Calls; Subscription Account 
57

 
Section 11.02.
Subordination of Claims 
59

End of TOC - Do not delete this paragraph!


EXHIBITS
 
A
Authorization Letter

 
B
Included Investors/Capital Commitments

 
C
Investor Acknowledgment

 
D
Note

 
E
Closing Certificate

 
F
Jurisdictions for Filing of Financing Statements

 
G
Borrowing Base Certificate

 
H
Capital Stock of Subsidiaries

 
I
Assignment and Assumption Agreement

 
J
UCC-1 Financing Statements

 
K
Form of Investor Reaffirmation

 
L
Form of Gloster Principal Reaffirmation

 
M
Dore Assumption Agreement

 
N
Vanderbilt Guaranty

 
 
iv

--------------------------------------------------------------------------------

 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT ("this Agreement") dated as of
March 3, 2010 by and among ACADIA STRATEGIC OPPORTUNITY FUND II, LLC, a Delaware
limited liability company ("Borrower"), ACADIA REALTY ACQUISITION II, LLC, a
Delaware limited liability company ("Managing Member"), ACADIA INVESTORS II,
INC., a Maryland corporation ("Acadia Investors II"), BANK OF AMERICA, N.A.,
successor by merger to Fleet National Bank (in its individual capacity and not
as Administrative Agent, "BofA"; BofA and each other lender who may become a
Lender pursuant to Section 10.10, each, a "Lender" and collectively, "Lenders")
and BANK OF AMERICA, N.A., as Administrative Agent for Lenders (together with
its successors in such capacity, "Administrative Agent").
 
WHEREAS, Fleet National Bank ("Fleet"), Borrower, Managing Member and Acadia
Investors II entered into that certain Credit Agreement dated as of March 9,
2005 (the "Original Credit Agreement");
 
WHEREAS, BofA is the successor by merger to Fleet;
 
WHEREAS, BofA, The Bank of New York Mellon, formerly known as The Bank of New
York, Borrower ("BNYM"), Managing Member, Acadia Investors II and Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of March 21, 2006 (the "Amended Agreement") and that certain Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 (the
"Amendment");
 
WHEREAS, BofA, BNYM, Borrower, Managing Member, Acadia Investors II and
Administrative Agent entered into that certain Second Amended and Restated
Credit Agreement dated as of February 27, 2009 (the "Second Amended Agreement";
the Original Credit Agreement, as amended and restated by the Amended Agreement,
as modified by the Amendment and as amended and restated by the Second Amended
and Restated Credit Agreement, the "Original Agreement");
 
WHEREAS, pursuant to an Assignment and Assumption Agreement dated as of the date
hereof by and between BNYM, as assignor, and BofA, as assignee, BNYM assigned
all of its interest under the Original Agreement to BofA and BofA, as of the
date hereof, is the only Lender;
 
WHEREAS, Borrower, Managing Member and Acadia Investors II have requested that
Lenders extend the Maturity Date of the Original Agreement and Lenders have
agreed, on the terms and conditions hereof, to do so; and
 
WHEREAS, Borrower desires that Lenders extend credit as provided herein, and
Lenders are prepared to extend such credit on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, Borrower, Administrative Agent and Lenders hereby agree to the terms
and provisions of the Original Agreement, as hereby amended and restated in
their entirety, as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I       
 
 
PARTICULAR TERMS, DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 1.01. Definitions.   The following terms, as used herein, shall have the
following meanings:
 
 
"Administrative Agent's Counsel" -- Schiff Hardin LLP, 900 Third Avenue, 23rd
Floor, New York, New York 10022.

 
 
"Administrative Agent's Office" -- Administrative Agent's Office as set forth on
its signature page of this Agreement, or such other address in the United States
as Administrative Agent may designate by notice to Borrower and Lenders.

 
 
"Affiliate" -- As to any Person, any other Person (other than a Subsidiary
thereof) which, directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person. For purposes of this definition,
"control" of a Person (including, with its correlative meanings, "controlled by"
and "under common control with") means the power, directly or indirectly, either
to (a) vote 50% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 
 
"Aggregate Outstanding Extensions of Credit" -- As to any Lender at any time, an
amount equal to such Lender's Pro Rata Share of the sum of, without duplication,
the aggregate Principal Amount plus the aggregate face amount of all Letters of
Credit then outstanding plus the aggregate reimbursement obligations then
outstanding.

 
 
"Applicable Lending Office" -- For each Lender and for the portions of the
outstanding principal balance under its Note bearing interest based on the Prime
Rate or the BBA LIBOR Daily Floating Rate, as applicable, the lending office of
such Lender (or of an affiliate of such Lender) designated as such on the
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower as the
office by which the portions of the outstanding principal balance under its Note
bearing interest based on the Prime Rate or the BBA LIBOR Daily Floating Rate
are to be made and maintained.

 
 
"Applicable Margin" -- 3.25% per annum, provided, however, that if at any time
the aggregate Unpaid Capital Commitments of all Included Investors having a
long-term senior unsecured credit rating of A or better from S&P is less than
fifty percent (50%) of the aggregate Unpaid Capital Commitments of all
Investors, then immediately upon such condition coming into existence the
Applicable Margin shall increase by 0.25% per annum.

 
 
2

--------------------------------------------------------------------------------

 
 
 
"Applicable Requirement" -- Any Investor that has a long-term senior unsecured
indebtedness rating of BBB+/Baa1 or better.  The first rating indicated above is
the S&P rating and the second rating indicated above is the Moody's rating.  In
the event that the ratings are not equivalent, the Applicable Requirement shall
be based on the lower of the two (i.e., if an Investor does not meet the minimum
rating from both such rating agencies, the Applicable Requirement is not met by
such Investor).  In the event an Investor has only one rating, that rating shall
apply.

 
 
"Approved Use" -- Has the meaning specified in Section 5.16.

 
 
"Assignee" -- Has the meaning specified in Section 10.10.

 
 
"Assignment and Assumption Agreement" -- An Assignment and Assumption Agreement,
substantially in the form of Exhibit I, pursuant to which a Lender assigns and
an Assignee assumes rights and obligations in accordance with Section 10.10.

 
 
"Authorization Letter" -- The letter in the form of Exhibit A.

 
 
"Available Commitment" -- From time to time the lesser of (i) the Total
Commitment, as such Total Commitment may be reduced pursuant to Section 2.14,
and (ii) the sum of (x) ninety percent (90%) of the Unpaid Capital Commitments
of all Included Investors which satisfy the Applicable Requirement plus (y) if
and only if no Exclusion Event has occurred with respect to Managing Member,
fifty percent (50%) of the Unpaid Capital Commitments of Managing Member,
regardless of whether or not Managing Member satisfies the Applicable
Requirement, plus (z) eighty percent (80%) of the Unpaid Capital Commitments of
all other Included Investors.

 
 
"BBA LIBOR" -- Has the meaning provided to such term in Section 2.08.

 
 
"BBA LIBOR Daily Floating Rate" -- Has the meaning provided to such term in
Section 2.08.

 
 
"Borrowing Date" -- Any Business Day specified in a notice pursuant to Section
2.05 as a date on which Borrower requests Lenders to make Loans hereunder.

 
 
"Business Day" -- Any day on which commercial banks are not authorized or
required to close in New York City; and, whenever such day relates to BBA LIBOR,
any such day in which dealings in Dollar deposits are also carried out in the
London interbank market and banks are also open for business in London.

 
 
3

--------------------------------------------------------------------------------

 
 
 
"Capital Call" -- A call upon the Investors in Borrower and/or Acadia Investors
II to fund all or any portion of the Capital Commitments pursuant to and in
accordance with the Stockholders Agreement and/or in accordance with the
Operating Agreement.

 
 
"Capital Commitments" -- The commitment of each Investor to make Capital
Contributions, directly or indirectly, to fund Borrower in the amount set forth
in, and pursuant to the terms of, the Stockholders Agreement and the Operating
Agreement.

 
 
"Capital Contributions" -- With respect to any partner or member in Borrower,
cash payments or contributions by such partner or member to Borrower pursuant to
Article V of the Operating Agreement and, with respect to any other Investor,
cash payments or contributions by such Investor to Acadia Investors II pursuant
to Section 6 of the Stockholders Agreement.

 
 
"Capital Contributions Pledge Agreement" -- Collectively, the Amended and
Restated Capital Contributions Pledge Agreements dated as of March 21, 2006 and
executed and delivered by Borrower and Acadia Investors II, as the same may be
amended, supplemented or otherwise modified from time to time.

 
 
"Capital Demand Notice" -- Any notice sent to the Investors in connection with a
Capital Call.

 
 
"Capital Stock" -- Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants or options to purchase any of the foregoing.

 
 
"Cash Collateral Agreement" -- The Amended and Restated Cash Collateral
Agreement to be executed and delivered by Borrower dated as of March 21, 2006,
as the same may be amended, supplemented or otherwise modified from time to
time.

 
 
"Cash Equivalents" -- (a) Securities with maturities of ninety (90) days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any Lender or of any
commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven (7) days with respect to securities issued or fully guaranteed or insured
by the United States Government, (d) commercial paper of a domestic issuer rated
at least A-2 or the equivalent thereof by S&P or P-2 or the equivalent thereof
by Moody's and in either case maturing within ninety (90) days after the date of
acquisition, (e) securities with maturities of ninety (90) days or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.

 
 
4

--------------------------------------------------------------------------------

 
 
 
"Closing Date" -- The date of this Agreement as first set forth above.

 
 
"Code" -- The Internal Revenue Code of 1986, as amended from time to time.

 
 
"Collateral" -- (i) All of Borrower's rights and interests in, to and under the
Operating Agreement, and in and to the obligations of the Investors pursuant to
the Operating Agreement, now owned or hereafter acquired, to make Capital Calls,
to receive Capital Contributions, and to enforce the payment thereof and the
terms of the Operating Agreement, (ii) all of Managing Member's rights and
interests in, to and under the Operating Agreement, including without limitation
Managing Member's rights to make calls for and receive payment of Capital
Contributions and to enforce the payment thereof, (iii) all of Acadia Investors
II's rights and interests in, to and under the Stockholders Agreement, and in
and to the obligations of the Investors pursuant to the Stockholders Agreement,
now owned or hereafter acquired, to make Capital Calls, to receive Capital
Contributions, and to enforce the payment thereof and the terms of the
Stockholders Agreement, (iv) all of Acadia Investors II's rights and interests
in, to and under the Stockholders Agreement, including without limitation Acadia
Investors II's rights to make calls for and receive payment of Capital
Contributions and to enforce the payment thereof and the terms of the
Stockholders Agreement, (iv) all funds now or hereafter deposited into the
Subscription Account, and (v) any other property upon which a Lien has been or
is purported or intended to have been granted to Administrative Agent, for the
benefit of Lenders, under the Capital Contributions Pledge Agreement, the
Managing Member Security Agreement or the Cash Collateral Agreement.

 
 
"Credit Amount" -- $40,000,000, provided that, effective from and after
September 30, 2010, the Credit Amount shall be $30,000,000.

 
 
"Credit Documents" -- This Agreement, each Note, each application referred to in
Section 2.17(f), the Guaranty, the Security Documents, the Authorization Letter,
the Investor Acknowledgments, any guarantees or documents of assurance given by
direct investors in Borrower to Administrative Agent and/or Lenders, Uniform
Commercial Code financing statements in respect of the Collateral and any other
collateral given as security for the Credit Facility or the Obligations, and any
other documents which evidence or secure the Credit Facility or the Obligations.

 
 
5

--------------------------------------------------------------------------------

 
 
 
"Credit Facility" -- The credit facility, in an amount up to the Credit Amount,
to be provided pursuant to this Agreement including both the making of Loans and
the issuance of Letters of Credit.

 
 
"Credit Parties" -- Borrower, Managing Member and Acadia Investors II.

 
 
"Default" -- Any event or circumstance which, with the giving of notice or the
passage of time, or both, would become an Event of Default.

 
 
"Default Rate" -- The Prime Based Rate plus 4% per annum.

 
 
"Dollars" and "$" -- Lawful money of the United States.

 
 
"Dore Assumption Agreement" -- An Assumption of Investor Acknowledgment
Obligations in the form attached hereto as Exhibit M with such changes as
Administrative Agent may approve.

 
 
"Dore LP" -- Dore Capital Real Estate, L.P., a Delaware limited partnership.

 
 
"Employee Benefit Plan" -- Any employee benefit or other plan established or
maintained, or to which contributions have been made, by Borrower or Guarantor.

 
 
"Environmental Laws" -- Any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other requirements of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or for the protection of human health from
environmental dangers, as now or may at any time hereafter be in effect.

 
 
"ERISA" -- The Employee Retirement Income Security Act of 1974, as amended from
time to time, including the rules and regulations promulgated thereunder.

 
 
"ERISA Affiliate" -- Any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower and/or Guarantor, or any trade or business which is under common
control (within the meaning of Section 414(c) of the Code) with Borrower and/or
Guarantor, or any organization which is required to be treated as a single
employer with Borrower and/or Guarantor under Section 414(m) or 414(o) of the
Code.

 
 
"ERISA Investor" -- An Investor that is an "employee benefit plan" (as such term
is defined in Section 3(3) of ERISA) subject to Title IV and Title I, Subtitle
B, Part 3 of ERISA, a group trust, as described in Revenue Ruling 81-100, or a
partnership or commingled account or fund which is subject to Title I of ERISA.

 
 
"ERISA Group" -- Borrower and all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower or any Subsidiary, are treated as a single
employer under Section 414 of the Internal Revenue Code.

 
 
6

--------------------------------------------------------------------------------

 
 
 
"Event of Default" -- Has the meaning given to such term in Article VIII.

 
 
"Exclusion Event" -- Has the meaning given to such term in Section 2.14.

 
 
"Federal Funds Rate" -- For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards to the next
higher 1/100 of 1%) charged to Bank of America on such day on such transactions
as determined by Administrative Agent.

 
 
"Financial Statements" -- Statements of the assets, liabilities (direct or
contingent), income, expenses and cash flow of Borrower and Guarantor, prepared
in accordance with GAAP.

 
 
"Financing Lease" -- Any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 
 
"GAAP" -- Generally accepted accounting principles in the United States of
America as in effect from time to time and consistently applied.

 
 
"Gloster Principal Reaffirmations" -- Has the meaning specified in Section 6.14.

 
 
"Governing Documents" -- As to any Person, its articles or certificate of
incorporation and by-laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

 
 
"Governmental Authorities" -- The United States, any state and any political
subdivision, agency, department, commission, board, bureau or instrumentality of
either of them, including any local authorities, which exercises jurisdiction
over Borrower, Guarantor or any of the other Credit Parties or any Investor.

 
 
"Governmental Plan Investor" -- An Investor that is a "governmental plan" as
defined in Section 3(32) of ERISA.

 
 
"Guarantee Obligation" -- As to any Person (the "guaranteeing person"), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms "Guarantee" and
"Guaranteed" used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by Borrower in good
faith.

 
 
7

--------------------------------------------------------------------------------

 
 
 
"Guarantor" -- Acadia Realty Limited Partnership, a Delaware limited
partnership, which is the sole member of Managing Member.

 
 
"Guaranty" -- That certain Amended and Restated Guaranty of Capital dated as of
March 21, 2006 made by Acadia Realty Limited Partnership to Lenders and
Administrative Agent whereby Acadia Realty Limited Partnership has guaranteed
payment of the Capital Commitment of Managing Member to Borrower.

 
 
"Included Investors" -- Investors (a) as to which no Exclusion Event has
occurred, (b) which either (i) meet the Applicable Requirement or (ii) are The
DuPont Pension Trust, Carnegie Corporation of New York, The William and Flora
Hewlett Foundation or any other Investors which do not meet the Applicable
Requirement and which are approved as "Included Investors" from time to time, by
Administrative Agent and 100% of Lenders in writing and in the sole and absolute
discretion of Administrative Agent and each Lender or (iii) Dore LP but only if
and for so long as all of the following conditions remain satisfied:  (w) Dore
LP has executed and delivered the Dore Assumption Agreement, the Dore Assumption
Agreement remains in full force and effect and Dore LP is not in default of its
obligations under the Dore Assumption Agreement, (x) Vanderbilt has executed and
delivered the Vanderbilt Guaranty, the Vanderbilt Guaranty is in full force and
effect and Vanderbilt is not in default of its obligations under the Vanderbilt
Guaranty, (y) Vanderbilt retains 100% of the ownership interests in Dore LP and
(z) Vanderbilt satisfies the Applicable Requirement; and (c) which are not
otherwise excluded from being Included Investors by Administrative Agent in its
reasonable discretion; provided, however, that from and after the first date
that an Investor ceases to be an Included Investor pursuant to Section 2.14,
such Investor shall cease to be one of the Included Investors hereunder until
such time as all Exclusion Events with respect to such Investor shall have been
cured to the reasonable satisfaction of Administrative Agent and 100% of the
Lenders or such Investor shall have been approved as an Included Investor in the
sole and absolute discretion of Administrative Agent and 100% of Lenders.  The
Included Investors as of the Closing Date are listed on Exhibit B attached
hereto and made a part hereof.  Notwithstanding anything to the contrary
contained herein, in no event shall either of Managing Member or Acadia
Investors II be considered an Included Investor.

 
 
8

--------------------------------------------------------------------------------

 
 
 
"Indebtedness" -- Of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) including any unfunded commitments to lend money to
such Person, or for the deferred purchase price of property or services (other
than current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of letters of credit, acceptances or similar
instruments issued or created for the account or upon the application of such
Person and (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof.

 
 
"Individual Commitment" -- With respect to each Lender, the amount set forth
below opposite the name of such Lender (subject to change in accordance with the
terms of this Agreement).

 
Lender
Individual Commitment
until September 30, 2010
Individual Commitment
from and after
   September 30, 2010   
     
BofA
$40,000,000
$30,000,000



 
"Initial Advance" -- The first advance of proceeds of any Loan or the first
issuance of a Letter of Credit to be made hereunder, whichever occurs first.

 
 
"Investments" -- Has the meaning specified in the Operating Agreement.

 
 
"Investor Acknowledgment" -- The acknowledgment executed and delivered by each
Investor, substantially in the form of Exhibit C hereto, as the same may be
reaffirmed, amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
 
"Investor Claims" -- All debts and liabilities of an Investor, in its capacity
as a member in Borrower, to Borrower, and/or as a shareholder in Acadia
Investors II, to Acadia Investors II, in either case whether such debts and
liabilities now exist or hereafter are incurred or arise, or whether the
obligations of such Investor therein be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities are evidenced by a note, contract, bargain account, or otherwise,
and irrespective of the Person or Persons in whose favor such debts or
liabilities may, at their inception, have been, or may hereafter be, created, or
the manner in which they have been or may hereafter be acquired by Borrower or
Acadia Investors II.  "Investor Claims" shall include, without limitation, all
rights and claims of Borrower against an Investor under the Operating Agreement
and of Acadia Investors II against an Investor under the Stockholders Agreement.

 
 
"Investor Guarantor" -- Any entity which has guarantied to Lenders the payment
and/or funding of all or any portion of any Investor's Capital Commitments.

 
 
"Investor Reaffirmations" -- Has the meaning specified in Section 6.14.

 
 
"Investors" -- From time to time, Managing Member, Acadia Investors II, each of
the other members of Borrower and all stockholders of Acadia Investors II.

 
 
"Issuance Date" -- Any Business Day specified in a notice pursuant to Section
2.05 as a date on which Borrower requests Issuing Bank to issue a Letter of
Credit hereunder.

 
 
"Issuing Bank" -- Has the meaning given to such term in Section 2.17(a).

 
 
"Law" -- Any federal, state or local law, statute, rule, regulation, ordinance,
order, decree, directive, requirement, code, notice of violation or rule of
common law, now or hereafter in effect, and in each case as amended, and any
judicial or administrative interpretation thereof by a Governmental Authority or
otherwise, including any judicial or administrative order, determination,
consent decree or judgment.

 
 
"L/C Fee" -- Has the meaning given to such term in Section 2.17.

 
 
"Lead Arranger" -- Banc of America Securities LLC.

 
 
"Lender Reply Period" -- Has the meaning specified in Section 10.09.

 
 
"Letters of Credit" -- Has the meaning given to such term in Section 2.17.

 
 
"Lien" -- Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction in respect of any of the foregoing.

 
 
10

--------------------------------------------------------------------------------

 
 
 
"Loan" -- Has the meaning given to such term in Section 2.01.

 
 
"Managing Member Security Agreement" -- The Amended and Restated Security
Agreement dated as of March 21, 2006 executed by Managing Member in favor of
Administrative Agent for the benefit of Lenders, as amended, supplemented, or
modified from time to time.

 
 
"Material Adverse Effect" -- (a) A material adverse effect on the business,
operations, property, condition (financial or otherwise) or prospects of
Borrower or (b) a material adverse effect on the validity or enforceability of
this Agreement or any of the other Credit Documents or the Investor
Acknowledgments or the rights or remedies of Administrative Agent or Lenders
hereunder or thereunder, or (c) any circumstances or events which could
reasonably be expected to materially impair, impede, or jeopardize the
obligation and the liability of Managing Member or Acadia Investors II to
fulfill their obligations under the Operating Agreement.

 
 
"Material Plan" -- At any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount that would have a Material Adverse Effect if such Plans
were terminated.

 
 
"Materials of Environmental Concern" -- Any gasoline or petroleum products
(including crude oil) or any fraction thereof or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 
 
"Maturity Date" -- March 1, 2011

 
 
"Moody's" -- Moody's Investor Service, Inc.

 
 
"Multiemployer Plan" -- Any plan defined as such in Section 3(37) of ERISA.

 
 
"Note"; "Notes" -- Have the respective meanings specified in Section 2.06.

 
 
"Obligations" -- The unpaid principal amount of, and interest (including,
without limitation, interest accruing after the maturity of the Credit Facility
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) on the Loans, and all other obligations and
liabilities of the Credit Parties and Guarantor to Administrative Agent and
Lenders, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, or out of or
in connection with, this Agreement, the Notes, the Letters of Credit, the
Security Documents and any other Credit Documents and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all reasonable fees and disbursements
of counsel to Administrative Agent or to Lenders that are required to be paid by
a Credit Party or Guarantor pursuant to the terms of the Credit Documents) or
otherwise.

 
 
11

--------------------------------------------------------------------------------

 
 
 
"Operating Agreement" -- That certain Amended and Restated Operating Agreement
of Borrower by and among Managing Member and Acadia Investors II dated as of
October 15, 2004 (effective as of August 15, 2004), as amended by First
Amendment to Amended and Restated Operating Agreement of Borrower by and among
Managing Member and Acadia Investors II dated as of August 15, 2004 as
supplemented by that certain Pledge Agreement dated as of June 15, 2004 from
Acadia Investors II, Inc. to Borrower, and as amended by Second Amendment to
Amended and Restated Operating Agreement of Borrower by and among Managing
Member and Acadia Investors II dated as of January 1, 2006 and as the same may
hereafter be modified in compliance with the terms of this Agreement.

 
 
"Participant"; "Participation" -- Have the meanings specified in Section 10.10.

 
 
"Payor" -- Has the meaning given to such term in Section 9.12(a).

 
 
"PBGC" -- The Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.

 
 
"Pending Capital Call" -- A Capital Call made upon the Investors of Borrower no
more than fifteen (15) days prior to the date of determination, which Capital
Call has not yet been funded by any of the Investors.

 
 
"Pension Plan" -- Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA with respect to which Borrower, Guarantor or any ERISA
Affiliate at any relevant time has liability or an obligation to contribute.

 
 
"Person" -- An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or other entity of whatever nature.

 
 
"Plan" -- At any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA that is maintained or contributed to by any member of the
ERISA Group.

 
 
"Prime Based Rate" -- On any day, the rate of interest per annum equal to the
Applicable Margin plus the Prime Rate, each change in said rates to be
effective, without notice or demand of any kind, as of the date of such change.

 
 
"Prime Rate" -- On any day, the rate of interest per annum then most recently
established by the Person serving as Administrative Agent as its "prime rate,"
it being understood and agreed that such rate is set by the Person serving as
Administrative Agent as a general reference rate of interest, taking into
account such factors as the Person serving as Administrative Agent may deem
appropriate, that it is not necessarily the lowest or best rate actually charged
to any customer or a favored rate, that it may not correspond with future
increases or decreases in interest rates charged by other lenders or market
rates in general, and that the Person serving as Administrative Agent may make
various business or other loans at rates of interest having no relationship to
such rate.  If the Person serving as Administrative Agent (including any
subsequent holder of such position) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

 
 
12

--------------------------------------------------------------------------------

 
 
 
"Principal Amount" -- At any time, the aggregate outstanding principal amount of
the Notes.

 
 
"Pro Rata Share" -- With respect to each Lender, the ratio of such Lender's
Individual Commitment to the Credit Amount.  As of the date hereof, Lenders'
respective Pro Rata Shares are as follows:

 
Lender
Pro Rata Share
   
BofA
100%

 
 
"Regulation D" and "Regulation U" -- Respectively, Regulation D and Regulation U
of the Board of Governors of the Federal Reserve System.

 
 
"Required Lenders" -- At any time, those Lenders whose aggregate Pro Rata Shares
exceed 50%.

 
 
"Required Payment" -- Has the meaning given to such term in Section 9.12(a).

 
 
"Requisition" -- A written statement by or on behalf of Borrower, in form and
substance satisfactory to Administrative Agent, setting forth in each instance
the aggregate amount of the Loans requested to be borrowed or the amount of the
Letter of Credit requested to be issued, and certifying the purpose for which
the proceeds of such Loans are or such Letter of Credit is to be used.

 
 
"Responsible Party" -- For any Governmental Plan Investor, (a) if the state
under which such Governmental Plan Investor operates is obligated to fund such
Governmental Plan Investor and is liable to fund any shortfalls, such state, and
(b) otherwise, the Governmental Plan Investor itself.

 
 
"S&P" -- Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 
 
13

--------------------------------------------------------------------------------

 
 
 
"Security Documents" -- The collective reference to the Capital Contributions
Pledge Agreement, the Managing Member Security Agreement and the Cash Collateral
Agreement, and all other security documents at any time delivered to Lenders
and/or Administrative Agent granting a Lien on any asset or assets of any Person
to secure any of the Obligations or to secure any guarantee of any such
Obligations.

 
 
"Sponsor" -- For any ERISA Investor, the "plan sponsor" within the meaning of
Section 3(16)(B) of ERISA.

 
 
"Stockholders Agreement" -- That certain Amended and Restated Stockholders
Agreement by and among Acadia Investors II, Yale University, The Vanderbilt
University, Carnegie Corporation of New York, The Board of Trustees of the
Leland Stanford Junior University, Gloster, LLC, The Dupont Pension Trust and
The William and Flora Hewlett Foundation dated as of October 15, 2004 (effective
as of August 15, 2004), as amended by First Amendment to Stockholders Agreement
by and among Acadia Investors II, Yale University, The Vanderbilt University,
Carnegie Corporation of New York, The Board of Trustees of the Leland Stanford
University, Gloster, LLC, The Dupont Pension Trust and The William and Flora
Hewlett Foundation dated as of August 15, 2004.

 
 
"Subscription Account" -- The collateral account established by Borrower at Bank
of America, N.A., in the name of Administrative Agent, as secured party, and
identified as follows:   Acadia Strategic Opportunity Fund II, LLC, Account
#9489651466, ABA #02120039, Bank of America, N.A., One Bryant Park, 35th Floor,
New York, New York 10036.

 
 
"Subsidiary" -- As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 
 
"Supplemental Fee Letter" -- Collectively, that certain letter agreement dated
as of January 30, 2009 among BofA, Lead Arranger and Borrower and that certain
letter agreement dated as of the date hereof among BofA, Lead Arranger and
Borrower, providing for Borrower's payment to Lead Arranger and/or BofA on the
date hereof and from time to time hereafter certain fees in connection with the
Credit Facility, each such fee to be for Lead Arranger's and/or BofA's own
account.

 
 
"Termination Event" -- (i) A "reportable event", as such term is described in
Section 4043 of ERISA (other than a "reportable event" not subject to the
provision for thirty (30) day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan or the incurrence of liability by any member of the
ERISA Group upon the termination of a Multiemployer Plan, (iii) the filing of a
notice of intent to terminate any Plan under Section 4041 of ERISA, other than
in a standard termination within the meaning of Section 4041 of ERISA, or the
treatment of a Plan amendment as a distress termination under Section 4041 of
ERISA, (iv) the institution by the PBGC of proceedings to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or cause a trustee to be appointed to administer, any Plan or (v) any other
event or condition that might reasonably constitute grounds for the involuntary
termination of, or the appointment of a trustee by the PBGC to administer, any
Plan or the imposition of any Lien on the assets of any member of the ERISA
Group.

 
 
14

--------------------------------------------------------------------------------

 
 
 
"Total Commitment" -- $40,000,000, provided that, effective from and after
September 30, 2010, the Credit Amount shall be $30,000,000 (subject to further
change in accordance with the terms of this Agreement).

 
 
"Unfunded Liabilities" -- With respect to any Plan at any time, the amount (if
any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for such purposes, exceeds (ii) the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

 
 
"Unpaid Capital Commitments" -- At any time (x) the aggregate Capital
Commitments, including amounts which are subject to any Pending Capital Call
under the Stockholders Agreement, provided, however, that to avoid double
counting, the Capital Commitment of Acadia Investors II shall not be counted
since such Capital Commitment is, in effect, a pass-through of the Capital
Commitments of Investors under the Stockholders Agreement less (y) the aggregate
Capital Calls made upon the Investors regardless of whether the Investors have
actually funded all such Capital Calls.

 
 
"Unused Commitment" -- At any time, an amount equal to the excess, if any, of
(a) the Total Commitment over (b) the Aggregate Outstanding Extensions of Credit
of all Lenders.

 
 
"Unused Fee" -- 0.30%.

 
 
"United States" and "U.S." -- The United States of America.

 
 
"Vanderbilt" -- The Vanderbilt University, a corporation organized under the
laws of the State of Tennessee.

 
 
15

--------------------------------------------------------------------------------

 
 
 
"Vanderbilt Guaranty" -- A guaranty in the form attached hereto as Exhibit N
with such changes as Administrative Agent may approve.

 
Section 1.02. Rules of Construction.   Except as expressly provided otherwise,
when used in this Agreement (i) "or" is not exclusive, (ii) "hereunder",
"herein", "hereof" and the like refer to this Agreement as a whole, (iii)
"Article", "Section", "Schedule" and "Exhibit" refer to Articles, Sections,
Schedules and Exhibits of this Agreement, (iv) terms defined in the singular
shall have a correlative meaning when used in the plural and vice versa, (v) a
reference to a Law includes any amendment, modification or supplement to, or
replacement of, such Law and (vi) a reference to a document shall mean such
document as the same may be amended, modified or supplemented from time to time
in accordance with its terms.  The cover page and the Exhibits and Schedules
annexed hereto are incorporated as a part of this Agreement with the same effect
as if set forth in the body hereof.  Any table of contents and all captions and
headings herein are for convenience only and shall not affect the interpretation
or construction hereof.
 
 
ARTICLE II
 
THE CREDIT FACILITY
 
Section 2.01. Generally.
 
(a) Subject to the terms and conditions of this Agreement, each Lender severally
agrees to makes loans to Borrower (each, a "Loan" and, collectively, "Loans") or
to issue or participate in Letters of Credit, in each case subject to the
provisions of this Agreement, and on the basis of the representations,
warranties and covenants made herein and in the other Credit Documents, in
periodic disbursements as hereinafter set forth.  Lenders shall from time to
time advance and re-advance to Borrower (or issue Letters of Credit in
accordance with Section 2.17) in amounts not to exceed an amount equal to the
excess of the Available Commitment over the Aggregate Outstanding Extensions of
Credit.  Within the limits set forth herein, Borrower may borrow and request
other extensions of credit from time to time under this Article II and may
prepay from time to time pursuant to this Agreement and the Notes (subject,
however, to the restrictions on prepayment set forth herein and therein), and
thereafter re-borrow and request other extensions of credit pursuant to this
Article II.  On the date hereof following principal payments made on the date
hereof by Borrower under the Original Agreement, the Principal Amount is
$40,000,000.
 
(b) Notwithstanding anything to the contrary contained herein, the aggregate
amount of Loans to be made, and Letters of Credit to be issued, and outstanding
hereunder shall not at any time exceed the Available Commitment.
 
Section 2.02. Nature of Lenders' Obligations.   The obligations of Lenders under
this Agreement are several, and no Lender shall be responsible for the failure
of any other Lender to make or participate in any extension of credit under the
Credit Facility to be made or participated in by such other Lender. However, the
failure of any Lender to make or participate in any extension of credit under
the Credit Facility to be made or participated in by it hereunder on the date
specified therefor shall not relieve any other Lender of its obligation to make
or participate in any extension of credit under the Credit Facility specified
hereby to be made or participated in by it on such date.
 
 
16

--------------------------------------------------------------------------------

 
Section 2.03. Purpose.   Borrower shall use the proceeds of the Loans, and the
other extensions of credit hereunder, for business purposes permitted under the
Operating Agreement and Section 2.17.  In no event shall extensions of credit
under the Credit Facility be used in a manner that would violate Regulation U or
in connection with a hostile acquisition or for any illegal purpose.
 
Section 2.04. Amounts of Loans.   The Initial Advance in the form of Loans by
Lenders shall be in the minimum amount of $100,000 and in integral multiples of
$25,000 above such amount unless otherwise agreed by Administrative Agent, and
shall be made upon satisfaction of the conditions set forth in Section
4.01.  Subsequent Loans by Lenders shall be made no more frequently than monthly
thereafter, upon satisfaction of the conditions set forth in Section 4.02.  The
amount of each Loan by Lenders subsequent to the Initial Advance shall be in the
minimum amount of $100,000 (unless less than said amount is available for
disbursement pursuant to the terms hereof at the time of such Loan, in which
case the amount of such Loan shall be equal to such remaining availability) and
in integral multiples of $25,000 above such amount.
 
Section 2.05. Procedure for Loans or Letter of Credit Issuance.  Prior to the
Maturity Date, Borrower may borrow Loans under the Credit Facility or request
issuance of a Letter of Credit on any Business Day in an aggregate principal
amount not exceeding the lesser of (A) the aggregate Unused Commitments then in
effect and (B) the Available Commitment then in effect minus the Aggregate
Outstanding Extensions of Credit of all Lenders, provided that Borrower shall
give Administrative Agent irrevocable Requisition (which Requisition must be
received by Administrative Agent prior to 10:00 a.m., New York time, four (4)
Business Days prior to the requested Borrowing Date, which shall include a
certification of Borrower specifying (a) in the case of a borrowing of Loans,
(i) the amount to be borrowed, (ii) the requested Borrowing Date, and (iii) in
reasonable detail, the Approved Use for which such borrowing is being made and
representing that such Approved Use is in compliance in all respects with the
terms of the Operating Agreement, the Stockholders Agreement and the Credit
Documents and (b) in the case of the issuance of a Letter of Credit, the
information described in Section 2.17(a).  Administrative Agent, upon its
receipt and approval of the request for a borrowing of Loans, will notify all
Lenders either by telephone or facsimile.  Not later than 10:00 a.m. (New York
time) on the applicable Borrowing Date, each Lender shall, through its
Applicable Lending Office and subject to the conditions of this Agreement, make
its Pro Rata Share of the total amount of the Loan to be made on such Borrowing
Date available to Administrative Agent, at Administrative Agent's Office and in
immediately available funds for the account of Borrower.  The amount so received
by Administrative Agent shall, subject to the conditions of this Agreement, be
made available to Borrower, in immediately available funds, by Administrative
Agent's crediting an account of Borrower designated by Borrower in its
Requisition for such Loans.
 
 
17

--------------------------------------------------------------------------------

 
Section 2.06. Notes.   The Loans shall be evidenced by a note or notes of
Borrower in the form of Exhibit D, duly completed and executed by Borrower (one
for each Lender in an amount equal to such Lender's Individual Commitment,
payable for the account of such Lender's Applicable Lending Office), in an
aggregate principal amount equal to the Credit Amount (such notes, as the same
may hereafter be amended, modified, extended, severed, assigned, substituted,
renewed or restated from time to time (including, without limitation, any
substitute notes pursuant to Section 10.10), each, a "Note" and collectively,
the "Notes").  The Notes include the existing Notes delivered to Lenders
pursuant to the Original Agreement.  The Notes shall mature, and all outstanding
principal and other sums thereunder shall be paid in full, on the Maturity Date,
as the same may be accelerated or extended.
 
In case of any loss, theft, destruction or mutilation of any Lender's Note,
Borrower shall, upon its receipt of an affidavit of an officer of such Lender as
to such loss, theft, destruction or mutilation and, in the case of any such
loss, theft or destruction, an appropriate indemnification, execute and deliver
a replacement Note to such Lender in the same principal amount and otherwise of
like tenor as the lost, stolen, destroyed or mutilated Note.
 
Section 2.07. Payments and Distributions.   Borrower shall make each payment
under this Agreement and under the Notes not later than 11:00 a.m. (New York
time) on the date when due to Administrative Agent at Administrative Agent's
Office in immediately available funds.  Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Lender such Lender's appropriate share of the payments of principal and
interest, and its appropriate share of the payments of other sums, in like funds
for the account of such Lender's Applicable Lending Office.  Payments by
Borrower hereunder or under the Notes or other Credit Documents shall be made
without setoff or counterclaim.
 
Except to the extent otherwise provided in this Agreement, whenever any payment
to be made under this Agreement or under the Notes is due on any day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest and, if applicable, fees, as the case may be.
 
Each Lender's interest in the Credit Facility shall be of equal priority with
the interest of each other Lender.
 
Section 2.08. Interest.
 
(a) The unpaid Principal Amount of the Loan from day to day outstanding which is
not past due, shall bear interest at a fluctuating rate of interest equal to the
BBA LIBOR Daily Floating Rate plus the Applicable Margin.  The "BBA LIBOR Daily
Floating Rate" shall mean a fluctuating rate of interest equal to the British
Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Administrative Agent from time to time) as determined for each Business Day at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
date in question, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a one month term, as adjusted from time to time in
Administrative Agent’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs.  If such rate is not
available at such time for any reason, then the rate will be determined by such
alternative method as reasonably selected by Administrative Agent.  A "London
Banking Day" is a day on which banks in London are open for business and dealing
in offshore dollars.  Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.
 
 
 
18

--------------------------------------------------------------------------------

 
(b) If Administrative Agent determines that no adequate basis exists for
determining the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to Lenders of
funding the Loan, or that any applicable law or regulation or compliance
therewith by any Lender prohibits or restricts or makes impossible the charging
of interest based on the BBA LIBOR Daily Floating Rate and such Lender so
notifies Administrative Agent and Borrower, then until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, interest shall accrue and be payable on the unpaid principal
balance of this Loan from the date Administrative Agent so notifies Borrower
until the Maturity Date of this Loan (whether by acceleration, declaration,
extension or otherwise) at a fluctuating rate of interest equal to the Prime
Based Rate.  Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
 
Section 2.09. Default Rate.  If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable law.
 
Section 2.10. Intentionally Omitted.
 
Section 2.11. Intentionally Omitted.
 
Section 2.12. Late Payment Premium.   Borrower shall pay to Administrative Agent
for the account of Lenders a late payment premium in the amount of 5% of any
payments of principal or interest of any Loan made more than ten (10) days after
the due date thereof, which late payment premium shall be due with any such late
payment.
 
Section 2.13. Voluntary Prepayments.   Borrower may, upon at least five (5)
Business Days' notice (which notice shall be irrevocable) to Administrative
Agent (which shall promptly notify each Lender), prepay the Principal Amount, in
whole or part, without premium or penalty; provided, however, that (i) any
partial prepayment under this Section shall be in a principal amount of not less
than $100,000 and an integral multiple of $25,000 and (ii) each prepayment under
this Section shall include all interest accrued on the amount of principal
prepaid (and all late charges and other sums that may be payable) through the
date of prepayment.  Amounts prepaid may be reborrowed but only in strict
accordance with the terms hereof.
 
 
19

--------------------------------------------------------------------------------

 
Section 2.14. Non-Included Investors; Mandatory Reduction of Available
Commitment.
 
(a) During the continuance of any of the following events or conditions an
Investor shall not be, and upon the occurrence of any one of the following
events or existence of any one of the following conditions (each, an "Exclusion
Event"), an Investor shall cease to be, an Included Investor (or, in the case of
Managing Member, shall cease to be included in the calculation of the Available
Commitment):
 
(i) such Investor or its Sponsor or Responsible Party or Investor Guarantor, if
any, shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due;
 
(ii) an involuntary case or other proceeding shall be commenced against such
Investor or its Sponsor or Responsible Party or Investor Guarantor, if any,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days; or an order for relief shall be entered against
such Investor or its Sponsor or Responsible Party or Investor Guarantor, if any,
under the federal bankruptcy laws as now or hereafter in effect;
 
(iii) such Investor shall fail to timely fund a Capital Call subject to notice
and time to cure in accordance with the terms of the Operating Agreement or the
Stockholders Agreement (which cure period shall in no event exceed thirty (30)
days), shall repudiate, challenge or declare unenforceable its obligation to
fund Capital Contributions, or shall otherwise disaffirm, opt out of, be excused
from or default under, or breach the terms of, the Stockholders Agreement or the
Operating Agreement in any material respect;
 
(iv) one or more judgments or decrees in an aggregate amount equal to ten
percent (10%) or more of its net worth shall be entered by a court or courts of
competent jurisdiction against such Investor or its Sponsor or Responsible Party
or Investor Guarantor, if any (other than any judgment as to which, and only to
the extent, a reputable insurance company has acknowledged coverage of such
claim in writing or has acknowledged in writing its willingness to defend any
such claim under a reservation of rights), and (A) any such judgments or decrees
shall not be stayed, discharged, paid, bonded or vacated within thirty (30) days
or (B) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;
 
 
20

--------------------------------------------------------------------------------

 
(v) such Investor or its Investor Guarantor, if any, shall breach any obligation
acknowledged under or made to Administrative Agent and Lenders in its Investor
Acknowledgment, in any guaranty related to such Investor Acknowledgment or in
the Stockholders Agreement in any material respect, or any representation,
warranty, certification or statement made by or on behalf of such Investor or
its Investor Guarantor, if any, in the Stockholders Agreement, its Investor
Acknowledgment, in any guaranty related to such Investor Acknowledgment or in
any certificate, financial statement or other document delivered pursuant to
this Agreement or such documents, shall have been false or misleading when made
and such false or misleading statements could reasonably be expected to have a
material adverse effect on the ability of such Investor to fund its Capital
Commitment;
 
(vi) any Investor or its Investor Guarantor, if any, which meets the Applicable
Requirement as of the date hereof failing to maintain the Applicable
Requirement;
 
(vii) a material adverse change in the financial condition of such Investor or
its Investor Guarantor, if any, as determined in Administrative Agent's sole and
absolute discretion;
 
(viii) the transfer or assignment of its indirect interest in Borrower, or
withdrawal from, Borrower or Acadia Investors II by such Investor;
 
(ix) the failure by such Investor to comply in any material respect with the
terms of, or the provisions of the Operating Agreement or the Stockholders
Agreement acknowledged in, its Investor Acknowledgment, after Administrative
Agent has notified Borrower in writing that such failure has occurred and will
be treated as an Exclusion Event, and such Investor fails to comply with such
terms or provisions within fifteen (15) Business Days after Administrative
Agent's delivery of such notice to Borrower; or
 
(x) the failure by Managing Member or Acadia Investors II to deliver to
Administrative Agent within forty-five (45) days after notice thereof is
delivered to Borrower (A) the financial statements required to be delivered by
such Investor pursuant to the Investor Acknowledgment executed by such Investor,
and (B) from time to time upon the reasonable request of Administrative Agent, a
certificate for such Investor setting forth the remaining amount of its Capital
Commitment which it is obligated to fund.
 
 
21

--------------------------------------------------------------------------------

 
(b) In the event that at any time and from time to time that any Included
Investor ceases to be an Included Investor Administrative Agent shall
recalculate the Available Commitment based upon the omission of such Investor's
Capital Commitment (which recalculation shall be binding upon Borrower absent
manifest error). If following such recalculation the Aggregate Outstanding
Extensions of Credit of Lenders exceed the Available Commitment, Borrower shall
repay the Loans and/or deliver cash collateral for the Obligation to
Administrative Agent in an amount equal to such excess pursuant to and in
accordance with Section 2.15 hereof.
 
Section 2.15. Mandatory Prepayments.   Subject to Section 3.03, if on any date
the Aggregate Outstanding Extensions of Credit of all Lenders exceed the
Available Commitment, Borrower shall prepay the Loans in an amount equal to the
amount of such excess (a) immediately, to the extent of the funds then in the
Subscription Account (and Borrower hereby irrevocably authorizes Administrative
Agent to disburse such funds directly to Lenders), and (b) to the extent that
the funds then in the Subscription Account are insufficient for the full amount
of such prepayment, the remainder of such prepayment shall be made within five
(5) days.  If the Aggregate Outstanding Extensions of Credit consist solely of
Letters of Credit issued hereunder (whether as a result of prepayments of Loans
required hereunder or otherwise), and the Aggregate Outstanding Extensions of
Credit continue to exceed the Available Commitment, Borrower shall immediately
upon demand of Administrative Agent deposit with Administrative Agent cash
collateral in an amount equal to the amount of such excess, which cash
collateral shall be held by Administrative Agent, for the benefit of Lenders, in
a non-interest-bearing account as security for Borrower's obligations in
connection with the Letters of Credit and (y) to execute and deliver to
Administrative Agent such documents as Administrative Agent requests to confirm
and perfect the assignment of such cash collateral to Administrative Agent for
the benefit of Lenders.
 
Section 2.16. Intentionally Omitted.
 
Section 2.17. Letters of Credit.
 
(a) Borrower, by Requisition to Administrative Agent, may request that BofA
(BofA, in its capacity as Lender issuing a Letter of Credit, the "Issuing Bank")
issue irrevocable standby letters of credit (each, a "Letter of Credit") for the
account of Borrower solely for the purpose of supporting obligations in
accordance with the Operating Agreement, payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify in the
applicable Requisition, provided, however, that Borrower shall not be entitled
to have more than twelve (12) Letters of Credit, in the aggregate, issued and
outstanding at any one time.  Notwithstanding the foregoing, no Lender other
than BofA is hereby obligated to issue Letters of Credit under any
circumstances.  Prior to issuing a Letter of Credit pursuant to any such request
from Borrower, Issuing Bank shall confer with Administrative Agent to confirm
that Borrower qualifies for the issuance thereof under the terms
hereof.  Following such confirmation, the requested Letter of Credit may be
issued.  Promptly upon issuance of a Letter of Credit, Issuing Bank shall notify
Administrative Agent and each of the Lenders by telephone or by facsimile and
shall send a copy of such Letter of Credit to Administrative Agent.
 
 
22

--------------------------------------------------------------------------------

 
(b) The amount of each Letter of Credit shall be limited to the Total Commitment
less the sum of all Loans which remain unpaid and the amount of all Letters of
Credit then issued and outstanding, it being understood that the amount of each
Letter of Credit issued and outstanding shall effect a reduction, by an equal
amount, of the Total Commitment available to Borrower while such Letter of
Credit is issued and outstanding (such reduction to be allocated to each
Lender's Individual Commitment ratably in accordance with the Lenders'
respective Pro Rata Shares).  For purposes of Section 6.05, the aggregate
undrawn face amount of all Letters of Credit shall be considered outstanding
Loans and shall be included in the computation of the outstanding balance of the
Loans.
 
(c) The issuance of each Letter of Credit shall be subject to Borrower's
satisfaction of all conditions precedent set forth in Article IV.
 
(d) Each Letter of Credit shall expire no later than the earlier of (x) one (1)
month prior to the Maturity Date and (y) eleven (11) months after the date of
its issuance.
 
(e) In connection with, and as a further condition to the issuance of, each
Letter of Credit, Borrower shall execute and deliver to Issuing Bank an
application for such Letter of Credit on Issuing Bank's standard form therefor,
together with such other documents, opinions and assurances as Issuing Bank
shall reasonably require (it being understood, however, that in the event of a
conflict between the terms and provisions of such other documents and this
Agreement, the terms and provisions of this Agreement shall control).
 
(f) In connection with each Letter of Credit, Borrower hereby covenants to pay
to Administrative Agent the following fees, payable quarterly in arrears (on the
first Business Day of each calendar quarter following the issuance of such
Letter of Credit):  a fee (the "L/C Fee") for the account of Lenders, computed
daily on the amount of such Letter of Credit issued and outstanding at a rate
per annum equal to the Applicable Margin.  It is understood and agreed that the
last installment of the foregoing fees provided for in this paragraph (g) with
respect to any particular Letter of Credit shall be due and payable on the first
day of the calendar quarter following the return, undrawn, or cancellation, of
such Letter of Credit.  In addition, Borrower shall pay to Issuing Bank its
customary administrative fees in connection with the issuance, extension,
amendment and drawing of all Letters of Credit.
 
(g) Borrower is absolutely and unconditionally obligated to reimburse any
drawing upon any Letter of Credit on the day of such drawing.
 
(h) The parties hereto acknowledge and agree that, immediately upon notice from
an Issuing Bank or Administrative Agent of any drawing under a Letter of Credit,
each Lender shall unless Issuing Bank is immediately reimbursed by Borrower for
such drawing, notwithstanding the existence of a Default or Event of Default or
the non-satisfaction of any conditions precedent set forth in Article IV, make a
Loan (which shall initially bear interest at the Prime Based Rate) in an amount
equal to its Pro Rata Share of such drawing, the proceeds of which Loan shall be
remitted to Administrative Agent which shall thereupon promptly remit such
proceeds to the Issuing Bank to reimburse the Issuing Bank for such
drawing.  Borrower hereby irrevocably authorizes Lenders to make such
advances.  Each Lender further acknowledges that its obligation to fund its
share of drawings under Letters of Credit as aforesaid shall survive Lenders'
termination of this Agreement or enforcement of remedies hereunder or under the
other Credit Documents.  In the event that any advance cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under any applicable bankruptcy or
insolvency Law with respect to Borrower), then each Lender shall purchase (on or
as of the date such advance would otherwise have been made) from Issuing Bank a
participation interest in any unreimbursed drawing in an amount equal to its Pro
Rata Share of such unreimbursed drawing.
 
 
23

--------------------------------------------------------------------------------

 
(i) Borrower agrees, upon the occurrence of an Event of Default and at the
request of Administrative Agent, (x) to deposit with Administrative Agent cash
collateral in the amount of all the outstanding Letters of Credit, which cash
collateral shall be held by Administrative Agent for the benefit of Lenders in a
non-interest-bearing account as security for Borrower's obligations in
connection with the Letters of Credit and (y) to execute and deliver to
Administrative Agent such documents as Administrative Agent requests to confirm
and perfect the assignment of such cash collateral to Administrative Agent.
 
(j) Borrower and Lenders acknowledge and agree that there are presently no
outstanding Letters of Credit issued under the Original Agreement.
 
(k) Each drawing under any Letter of Credit shall constitute an advance of Loan
proceeds to Borrower hereunder.
 
 
ARTICLE III
 
INTENTIONALLY OMITTED
 
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.01. Conditions Precedent to Initial Advance.   Lenders shall not be
obligated to make the Initial Advance hereunder until the following conditions
shall have been satisfied:
 
(a) There shall exist no Default or Event of Default, and no Default or Event of
Default would result from the making of the Initial Advance;
 
 
24

--------------------------------------------------------------------------------

 
(b) The representations and warranties made to Administrative Agent or Lenders
herein, in the other Credit Documents and in any other document, certificate or
statement executed or delivered to Administrative Agent or Lenders in connection
with the Credit Facility shall be true and correct on and as of the date of the
advance with the same effect as if made on such date;
 
(c) Lenders shall have received and approved each of the following:
 
(1) Fees and Expenses.  (i) Those fees required by the Supplemental Fee Letter
to be paid on or before the date hereof, to be retained by Administrative Agent
and/or BofA for its own account or as otherwise agreed among Lenders whether or
not any Loan is advanced or any Letters of Credit are issued; and (ii) all fees
and expenses incurred by Administrative Agent (including, without limitation,
the reasonable fees and expenses of Administrative Agent's Counsel);
 
(2) Credit Documents and the Supplemental Fee Letter.  This Agreement, each of
the other Credit Documents, including, without limitation, a reaffirmation of
each Investor Acknowledgment executed in connection with the Original Agreement,
and the Supplemental Fee Letter, duly executed by the parties thereto, and,
where applicable, duly acknowledged and in proper form for recording or filing,
as the case may be, and all necessary or desirable recordings and filings shall
have been duly made;
 
(3) Financial Statements.  Current Financial Statements and such other financial
data as Administrative Agent shall require;
 
(4) Actions to Perfect Liens.  Evidence that all filings, recordings,
registrations and other actions, including, without limitation, the filing of
duly executed financing statements on form UCC-l, necessary or, in the
reasonable opinion of Administrative Agent, desirable to perfect the Liens
created by the Security Documents shall have been completed;
 
(5) Insurance.  Evidence that all of the requirements of Section 6.09 have been
satisfied;
 
(6) Closing Certificate.  A certificate of Borrower and of Managing Member, each
dated the Closing Date, substantially in the form of Exhibit E, with appropriate
insertions and attachments, executed by Borrower or Managing Member, as the case
may be;
 
(7) Borrowing Base Certificate.  A Borrowing Base Certificate, substantially in
the form of Exhibit G, showing the Capital Commitments and Unpaid Capital
Commitments of all Investors, and a calculation of the Available Commitment, as
of the Closing Date, with appropriate insertions and dated the Closing Date,
executed by Borrower;
 
 
25

--------------------------------------------------------------------------------

 
(8) Corporate Proceedings of Borrower.  A copy of the resolutions of the board
of directors of Acadia Investors II and of Acadia Realty Trust, as sole member
of the Managing Member, on behalf of Borrower authorizing (i) the execution,
delivery and performance of this Agreement and the other Credit Documents, (ii)
the borrowings and other extensions of credit contemplated hereunder and (iii)
the granting by it of the Liens created pursuant to the Security Documents to
which it is a party, certified by the Secretary or an Assistant Secretary of
such corporations as of the Closing Date, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded;
 
(9) Borrower Incumbency Certificate.  A certificate, dated the Closing Date, as
to the incumbency and signature of the officers of the Acadia Realty Trust,
Managing Member and Acadia Investors II executing any Credit Document, executed
by the Secretary or any Assistant Secretary of such entities;
 
(10) Investor Documents.  True and complete copies of the financial statements
contemplated by the Investor Acknowledgment of each Investor;
 
(11) Additional Matters.  All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement, the other Credit Documents, the
Operating Agreement and the Stockholders Agreement and such other documents and
legal opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as Administrative Agent shall reasonably request;
 
(12) Investor Acknowledgments.  Investor Acknowledgments from each Investor,
duly executed and delivered by each Investor;
 
(13) Borrower Counsel Opinions.   Opinions of counsel for Borrower, Managing
Member and Acadia Investors II;
 
(14) Organizational Documents.  If Borrower, Guarantor or any general partner or
member of Borrower is a corporation, current copies of the following documents
with respect to each (unless otherwise indicated):
 
(i) a good-standing certificate from the jurisdiction of its incorporation,
 
(ii) a resolution, certified by the corporate secretary, of the shareholders or
directors of such corporation authorizing the consummation of the transactions
contemplated hereby and the execution, delivery and performance of the Credit
Documents and any other documents to be executed, delivered or performed by said
corporation (including any substitute or replacement Notes to be executed and
delivered pursuant to the terms hereof), and
 
 
26

--------------------------------------------------------------------------------

 
(iii) a certificate of the corporate secretary as to the incumbency of the
officers executing any of the documents required hereby,
 
and, if Borrower, Guarantor or any partner or member of Borrower is a
partnership, venture, limited liability company or trust:
 
(iv) such entity's organizational agreement and all amendments and attachments
thereto, certified by a general partner, venturer, member or trustee to be true
and complete,
 
(v) any certificates filed or required to be filed by such entity in the
jurisdictions of its formation and any other jurisdiction where it does
business, and
 
(vi) evidence of the authorization of the consummation of the transactions
contemplated hereby and the execution, delivery and performance of the Credit
Documents and any other documents to be executed, delivered and performed by
said entity (including any substitute or replacement notes to be executed and
delivered pursuant to the terms hereof), and including any required consents by
partners, venturers, members, trustees or beneficiaries;
 
(15) Chattel Searches.  UCC, judgment and lien searches against Borrower to the
effect that searches of proper public records disclose no financing statements
filed or recorded against Borrower and no other breaches of this Agreement;
 
(16) Requisition.  A Requisition for the Initial Advance; and
 
(17) Additional Documentation.  Such other approvals, opinions or documents as
Administrative Agent may reasonably request;
 
(d) Immediately after such extension of credit, the Aggregate Outstanding
Extensions of Credit of all Lenders will not exceed the Available Commitment;
and
 
(e) No condition or event shall have occurred which has a Material Adverse
Effect.
 
Section 4.02. Conditions to Extensions of Credit After the Initial
Advance.   Each Lender's obligation to make any Loan after the Initial Advance
and Issuing Bank's obligation to issue any Letter of Credit after the Initial
Advance shall be subject to the satisfaction of the following conditions:
 
 
27

--------------------------------------------------------------------------------

 
(a) All conditions of Section 4.01 shall have been and remain satisfied as of
the date of such Loan or issuance;
 
(b) There shall exist no Default or Event of Default, and no Default or Event of
Default would result from the making of such Loan or the issuance of such Letter
of Credit;
 
(c) The representations and warranties made to Administrative Agent and/or
Lenders herein, in the other Credit Documents and in any other document,
certificate or statement executed or delivered to Administrative Agent or
Lenders in connection with the Credit Facility shall be true and correct on and
as of the date of such Loan or issuance of such Letter of Credit with the same
effect as if made on such date;
 
(d) Administrative Agent shall have received a Requisition for such Loan or such
issuance;
 
(e) Immediately after such extension of credit, the Aggregate Outstanding
Extensions of Credit of all Lenders will not exceed the Available Commitment;
 
(f) No condition or event shall have occurred which has a Material Adverse
Effect; and
 
(g) Receipt by Administrative Agent of a Borrowing Base Certificate duly
executed by Borrower as of such date.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Administrative Agent and Lenders that:
 
Section 5.01. Due Formation, Power and Authority.  If Borrower, Guarantor or any
general partner or member of Borrower is a corporation, partnership, venture,
limited liability company or trust, each such entity is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and has full power and authority to own or lease its property, to
conduct its business as presently and as proposed to be conducted and to
consummate the transactions contemplated hereby and to execute, deliver and
perform this Agreement and any other Credit Document to which it is a party.
 
Section 5.02. Legally Enforceable Agreements.  Each of the Supplemental Fee
Letter and each Credit Document to which Borrower, Managing Member, Acadia
Investors II or Guarantor is a party is a legal, valid and binding obligation of
such party, enforceable against Borrower or Guarantor, as the case may be, in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar Laws affecting
creditors' rights generally.
 
 
28

--------------------------------------------------------------------------------

 
Section 5.03. Financial Statements.   Financial Statements have been heretofore
delivered to Lenders which are true, correct and current in all respects and
which fairly present the respective financial conditions of the subjects thereof
as of the respective dates thereof; no material adverse change has occurred in
the financial conditions reflected therein since the respective dates thereof
and no borrowings or other extensions of credit (other than under the Credit
Facility) which might give rise to a lien or claim against the proceeds of the
Credit Facility have been made by or to Borrower or others since the dates
thereof.
 
Section 5.04. Compliance With Laws; Payment of Taxes.   Borrower and Guarantor
are in compliance with, and the transactions contemplated hereby and by the
other Credit Documents do not and will not violate any provision of, or require
any filing, registration, consent or approval under, any Law presently in effect
having applicability to Borrower or Guarantor; and Borrower has filed all tax
returns (federal, state and local) required to be filed and has paid all taxes,
assessments and governmental charges and levies due and payable, including
interest and penalties.
 
Section 5.05. Litigation.   There are no actions, suits or proceedings pending
or threatened against or affecting Borrower, Guarantor, the validity or
enforceability of any of the Security Documents or the priority of any of the
liens created thereby at law, in equity or before or by any Governmental
Authorities except actions, suits or proceedings which have been disclosed to
Administrative Agent and Lenders in writing and which are fully covered by
insurance or would, if adversely determined, not substantially impair the
ability of Borrower or Guarantor to pay when due any amounts which may become
payable hereunder or under the Notes or the Guaranty or the other Credit
Documents or to otherwise pay and perform their respective obligations in
connection with the Credit Facility; to Borrower's knowledge, neither Borrower
nor Guarantor is in default with respect to any order, writ, injunction, decree
or demand of any court or Governmental Authority.
 
Section 5.06. No Conflicts or Defaults.   The consummation of the transactions
contemplated hereby and the performance hereof and of the other Credit Documents
have not resulted and will not result in any breach of, or constitute a default
under, any mortgage, deed of trust, lease, bank loan or credit agreement,
corporate charter, by-laws, partnership agreement or other instrument to which
Borrower or Guarantor is a party or by which Borrower may be bound or affected.
 
Section 5.07. Solvency.  Borrower and Guarantor are, and upon consummation of
the transactions contemplated by this Agreement, the other Credit Documents and
any other related documents, will be, solvent.
 
Section 5.08. Governmental Regulation.   Borrower is not subject to regulation
under the Investment Company Act of 1940 or any Law limiting its ability to
incur indebtedness for money borrowed as contemplated hereby.
 
 
29

--------------------------------------------------------------------------------

 
Section 5.09. Insurance.  Borrower has, with respect to its properties and
business, insurance covering risks, in amounts, with deductibles or other
retention amounts, and with carriers, which meet the requirements of Section
6.09 as of the date hereof.
 
Section 5.10. ERISA.   Neither Borrower nor Guarantor nor any other Person,
including any fiduciary, has engaged in any prohibited transaction (as defined
in Section 4975 of the Code or Section 406 of ERISA) which could subject
Borrower or Guarantor or any Person whom they have an obligation to indemnify to
any tax or penalty imposed under Section 4975 of the Code or Section 502 of
ERISA; neither Borrower nor Guarantor nor any ERISA Affiliate maintains,
contributes to or has any liability with respect to a Multiemployer Plan or any
other plan subject to Title IV of ERISA; each Employee Benefit Plan is
administered in accordance with its terms and in compliance with all applicable
Laws, including any reporting requirements; each Pension Plan intending to
qualify under Section 401(a) or 401(k) of the Code does so qualify; there is no
lien outstanding or security interest given in connection with a Pension Plan;
neither Borrower nor Guarantor nor any ERISA Affiliate has any liability with
respect to an accumulated funding deficiency (whether or not waived) under
Section 412 of the Code or Section 302 of ERISA; neither Borrower nor Guarantor
has any liability for retiree medical or death benefits (contingent or
otherwise) other than as required by Section 4980B of the Code; and no part of
the funds to be used by Borrower or Guarantor in satisfaction of Borrower's
obligations under this Agreement and the other Credit Documents constitute "plan
assets" of any "employee benefit plan" within the meaning of ERISA or of any
"plan" within the meaning of Section 4975(e)(1) of the Code, as interpreted by
the Internal Revenue Service and the United States Department of Labor in rules,
regulations, releases or bulletins or as interpreted under applicable case
law.  The DuPont Pension Trust and Gloster, LLC are the only investors in Acadia
Strategic Opportunity Fund II, LLC, Acadia Realty Acquisition II, LLC and Acadia
Investors II, Inc. that are either:  (i) an employee benefit plan as defined in
Section 3(3) of ERISA; or (ii) an entity holding Plan Assets (within the meaning
of the plan assets regulation set forth in 29 C.F.R. § 2510.3-101) in which such
an employee benefit plan holds an equity interest.
 
Section 5.11. No Default.   There exists no Default or Event of Default.
 
Section 5.12. Liens.  None of the Collateral is subject to any Lien except as
created by the Security Documents.
 
Section 5.13. Federal Regulations.  No part of the proceeds of any Loan made
under, and no other extension of credit under, the Credit Facility will be used
for "purchasing" or "carrying" any "margin stock" within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect, or for
any purpose which violates, or which would be inconsistent with, the provisions
of the regulations of such Board of Governors. If requested by any Lender or
Administrative Agent, Borrower will furnish to Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form U-1 referred to in said Regulation U.
 
 
30

--------------------------------------------------------------------------------

 
Section 5.14. Subsidiaries.  Exhibit H [Acadia may need to update] sets forth
the name of each direct or indirect Subsidiary, its form of organization, its
jurisdiction of organization, the total number of issued and outstanding shares
or other interests of Capital Stock thereof, the classes and number of issued
and outstanding shares or other interests of Capital Stock of each such class,
the name of each holder of Capital Stock thereof and the number of shares or
other interests of such Capital Stock held by each such holder and the
percentage of all outstanding shares or other interests of such class of Capital
Stock held by such holders.
 
Section 5.15. Security Documents.
 
(a) The provisions of each Security Document are effective to create in favor of
Administrative Agent for the ratable benefit of Lenders a legal, valid and
enforceable security interest in all right, title and interest of the Credit
Party party thereto in the "Collateral" described therein.
 
(b) Based upon the existing financing statements which have been filed in the
offices in the jurisdictions listed in Exhibit F, the Capital Contributions
Pledge Agreement and the Managing Member Security Agreement constitute a fully
perfected first Lien on, and security interest in, all right, title and interest
of Borrower, Managing Member and Acadia Investors II in the "Collateral"
described therein, which can be perfected by such filing.
 
Section 5.16. Purpose of Credit.  The proceeds of the Loans made under, and the
other extensions of credit under, the Credit Facility shall be used by Borrower
to make Investments, to pay expenses of Borrower in the ordinary course of
business and for such other uses as are expressly permitted by the Operating
Agreement (collectively, "Approved Uses"), all in accordance with, and subject
to the limitations and restrictions contained in, the Operating Agreement.
 
Section 5.17. Environmental Matters.  Borrower has not received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any Investment, or of any release or threat of release of Materials of
Environmental Concern at or from any real property comprising or underlying any
Investment, in violation of or in amounts or in a manner that could reasonably
give rise to liability under Environmental Laws, nor does Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened, except in each case insofar as such notice or threatened notice, or
any aggregation thereof, does not involve a matter or matters that is or are
reasonably likely to have a Material Adverse Effect.
 
Section 5.18. Capital Commitments.  Capital Commitments of Included Investors as
of the date hereof aggregate $209,534,706.  As of the date hereof, Capital Calls
have been made upon Included Investors, in the aggregate amount of
$160,026,742.  The Capital Commitment of Managing Member is $52,383,678, of
which $40,006,685 has been funded as of the date hereof.  Exhibit B sets forth
in detail, as of the date hereof, the Capital Commitments and Unpaid Capital
Commitments of each Investor and of Managing Member.  As of the date hereof, no
Investor has defaulted in paying its Capital Calls.
 
 
31

--------------------------------------------------------------------------------

 
Section 5.19. Accuracy of Information; Full Disclosure.   Neither this Agreement
nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
or Guarantor to Administrative Agent or Lenders in connection with the
negotiation of this Agreement or the other Credit Documents or the consummation
of the transactions contemplated hereby, or required herein or by the other
Credit Documents to be furnished by or on behalf of Borrower or Guarantor,
contains any untrue or misleading statement of a material fact or omits a
material fact necessary to make the statements herein or therein not misleading;
there is no fact which Borrower has not disclosed to Administrative Agent and
Lenders in writing which materially affects adversely nor, so far as Borrower
can now foresee, will materially affect adversely the business affairs or
financial condition of Borrower or Guarantor, or the ability of Borrower or
Guarantor to perform this Agreement and the other Credit Documents.
 
Section 5.20. Requisition as Reaffirmation.   Each Requisition submitted to
Administrative Agent, and the receipt of the proceeds of the Loan(s) or the
issuance of a Letter of Credit requested thereby, shall constitute an
affirmation by Borrower that the representations and warranties contained herein
and in the other Credit Documents remain true and correct as of the date of such
Requisition.
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that it will promptly:
 
Section 6.01. Compliance with Laws; Payment of Taxes.   Comply with all Laws
applicable to it, such compliance to include, without limitation, paying before
the same become delinquent all taxes, assessments and governmental charges
imposed on it and promptly furnish Administrative Agent and Lenders with reports
of any official searches made by Governmental Authorities and any claims of
violations thereof.
 
Section 6.02. Continuing Accuracy of Representations and Warranties.   Cause all
of the representations and warranties made to Administrative Agent or Lenders
herein and in the other Credit Documents to be continuously true and correct.
 
Section 6.03. Payment of Costs.   Pay all costs and expenses required for and
the satisfaction of the conditions hereof, including, without limitation, all
document and stamp taxes, recording and filing expenses and fees and commissions
lawfully due to brokers in connection with the transactions contemplated hereby.
 
 
32

--------------------------------------------------------------------------------

 
Section 6.04. Brokers.   Indemnify Administrative Agent and Lenders against
claims of brokers arising by reason of the execution hereof or the consummation
of the transactions contemplated hereby.
 
Section 6.05. Unused Fee.   Pay to Administrative Agent, for the pro rata
account of Lenders, a commitment fee computed on the daily unused Credit Amount
(i.e., the Credit Amount less the sum of (x) the aggregate face amount of all
issued and outstanding Letters of Credit plus (y) the aggregate Principal
Amount) at a rate per annum equal to the Unused Fee Rate, calculated on the
basis of a year of 360 days for the actual number of days elapsed.  The accrued
fee shall be due and payable in arrears on the first day of each January, April,
July and October of each year, commencing on April 1, 2009, and upon the
Maturity Date.  The payment due on April 1, 2009 shall include the accrued and
unpaid unused fee as of the date hereof under the Original Agreement.
 
Section 6.06. Reporting Requirements.   Furnish to Administrative Agent (it
being understood that Administrative Agent shall provide, promptly following
receipt, to each Lender):
 
(1) Annual Financial Statements; Tax Returns.  As soon as available and in any
event within one hundred twenty (120) days after the end of the respective
fiscal years of Borrower and Acadia Realty Trust, Financial Statements of
Borrower and Guarantor, as of the end of and for such fiscal year, certified by
the principal financial or accounting officer of Borrower or Acadia Realty
Trust, as the case may be, in reasonable detail, stating in comparative form the
respective figures for the preceding fiscal year and audited by a firm of
certified public accountants reasonably satisfactory to Administrative Agent;
and complete copies of Borrower's and Acadia Realty Limited Partnership's
federal and state income tax returns, within thirty (30) days of filing,
provided that, notwithstanding the foregoing, so long as Acadia Realty Trust
timely files 10Q and 10K reports with the Securities and Exchange Commission,
Acadia Realty Trust shall have complied with this Subsection and Subsection (2)
below;
 
(2) Quarterly Financial Statements.  As soon as available and in any event
within sixty (60) days after the end of each calendar quarter, Financial
Statements of Borrower and Acadia Realty Trust, as of the end of and for such
calendar quarter, certified by the principal financial or accounting officer of
Borrower or Acadia Realty Trust, as the case may be, in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the preceding fiscal year;
 
(3) Certificate of No Default.  At the time of the delivery of the Financial
Statements required by paragraph (2) above, a certificate of the principal
financial or accounting officer of Borrower or Acadia Realty Trust, as the case
may be, dated within five (5) days of the delivery of such statements to
Administrative Agent, stating that Borrower during the period covered by such
Financial Statements has observed or performed all of its covenants and other
agreements in all material respects, and satisfied every material condition,
contained in this Agreement and the other Credit Documents to be observed,
performed or satisfied by it, and that such officer knows of no Default or Event
of Default which has occurred and is continuing, or, if any such Default or
Event of Default has occurred and is continuing, specifying the nature and
period of existence thereof and what action Borrower has taken or proposes to
take with respect thereto;
 
 
33

--------------------------------------------------------------------------------

 
(4) Notice of Litigation.  Promptly after the commencement and knowledge
thereof, notice of all actions, suits and proceedings before any court or
arbitrator or any Governmental Authorities, affecting Borrower, Acadia Realty
Limited Partnership, Managing Member, Acadia Investors II, Acadia Realty Trust
or any of Borrower's Investments, provided, however, that such notice shall not
be required with respect to personal injury claims which are fully covered by
applicable insurance policies in place or with respect to suits claiming damages
of $50,000 or less;
 
(5) Notices of Defaults.  As soon as possible and in any event within ten (10)
days after Borrower becomes aware of the occurrence of a Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action that has been taken or is proposed to be taken with
respect thereto;
 
(6) Compliance/Borrowing Base Certificate.  As soon as available and in any
event within thirty (30) days after the end of each fiscal quarter of Borrower,
a certificate of the principal financial or accounting officer of Borrower (the
"Borrowing Base Certificate") in the form attached as Exhibit G setting forth
(i) the Capital Commitments and Unpaid Capital Commitment of all of the
Investors and a calculation of the Available Commitment (all as of the end of
the relevant quarter), (ii) specifying changes, if any, in the names of
Investors and (iii) listing Investors who have not delivered Investor
Acknowledgments;
 
(7) Financial Statements to Investors.   To the extent not otherwise provided
hereunder, promptly upon the mailing thereof to the Investors generally, copies
of all financial statements, reports and other information related to Borrower
or any Investments so mailed;
 
(8) Events Affecting Available Commitment.   Promptly upon the receipt thereof,
copies of all financial statements, notices of changes or possible changes in
any Investor's credit rating, and notices of default, notices relating in any
way to an Investor's funding obligation or change in such Investor's financial
condition and any notice containing any reference to misconduct of Managing
Member or Borrower and promptly and in any event within five (5) Business Days
after Borrower obtains actual knowledge of the occurrence of an Exclusion Event,
a notice setting forth such Exclusion Event, Borrower's calculation of the
Available Commitment after taking into account such Exclusion Event, and
Borrower's calculation of the amount which Borrower is required to repay
pursuant to Section 2.15 as a result of such Exclusion Event;
 
 
34

--------------------------------------------------------------------------------

 
(9) Environmental Matters.  Promptly and in any event within ten (10) Business
Days after Borrower obtains actual knowledge of any of the following events, a
certificate of Borrower specifying the nature of such condition and Borrower's
proposed initial response thereto: (i) the receipt by Borrower of any written
communication, whether from a Governmental Authority, citizens group, employee
or otherwise, that alleges that Borrower is not in compliance with applicable
Environmental Laws, and such noncompliance is likely to have a Material Adverse
Effect, (ii) Borrower shall obtain actual knowledge that there exists any
environmental claim pending or threatened against Borrower which, if adversely
determined is reasonably likely to have a Material Adverse Effect, or (iii)
Borrower obtains actual knowledge of any release, emission, discharge or
disposal of any Hazardous Material that is likely to form the basis of any
environmental claim against Borrower which, if adversely determined is
reasonably likely to have a Material Adverse Effect;
 
(10) Capital Demand Notices.  Copies of each Capital Demand Notice delivered to
the Investors and any other notice, report or opinion of counsel sent to or
received from any Investor relating to the funding of Capital Contributions or
the making of Capital Calls within three (3) Business Days after the same is
sent to or received from any Investor together with, upon the delivery of a
Capital Demand Notice under the Operating Agreement, a Borrowing Base
Certificate completed assuming each Investor complies with its obligation to
fund its Unpaid Capital Commitment pursuant to such Capital Demand Notice;
 
(11) Investor's Annual Financial Statements.  Within thirty (30) days of request
by Administrative Agent, given not earlier than ninety (90) days after the end
of any calendar year, financial statements of The Dupont Pension Trust and The
William and Flora Hewlett Foundation, as of the end of and for the most recently
ended calendar year, in form and substance prepared, certified and formatted in
the same manner as the financial statements previously delivered by such
Investors to Administrative Agent, certified by the principal financial or
accounting officer of each such entity, in reasonable detail, stating in
comparative form the respective figures as of the end of and for the preceding
fiscal year and audited by the firm of certified public accountants which
audited the statements heretofore given to Administrative Agent or another firm
of certified public accountants reasonably satisfactory to Administrative Agent;
 
(12) Other Investor Information.  (i) Promptly after receipt thereof, the
financial information respecting each Investor required to be delivered by each
Investor pursuant to the Investor Acknowledgment executed by such Investor, and
(ii) from time to time upon the reasonable request of Administrative Agent, a
certificate for any Investor setting forth the remaining amount of its Unpaid
Capital Commitment; and
 
 
35

--------------------------------------------------------------------------------

 
(13) General Information.  Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower, Managing Member or
Acadia Investors II as Administrative Agent may from time to time reasonably
request.
 
Section 6.07. Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (other than with respect to the Credit
Facility) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of Borrower or its Subsidiaries,
as the case may be.
 
Section 6.08. Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as now conducted by it and preserve,
renew and keep in full force and effect its existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business; and comply with all of its contractual
obligations and all Laws except to the extent that failure to comply therewith
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.
 
Section 6.09. Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition; maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability insurance) as are usually insured against in the
same general area by companies engaged in the same or a similar business; and
furnish to Lender, upon written request, full information as to the insurance
carried.
 
Section 6.10. Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Laws shall be made of all dealings and transactions
in relation to its business and activities; and permit representatives of each
Lender to visit the site of any Investment and Borrower's offices and examine
and make abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of Borrower and its Subsidiaries
with officers and employees of Borrower and its Subsidiaries and with its
independent certified public accountants.
 
Section 6.11. Environmental Laws.  Comply with, and take commercially reasonable
measures to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and take commercially reasonable measures to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
 
 
36

--------------------------------------------------------------------------------

 
Section 6.12. Further Assurances.
 
(a) Borrower shall deliver such security agreements, financing statements,
assignments and other collateral documents (all of which shall be deemed part of
the Security Documents), in form and substance reasonably satisfactory to
Administrative Agent, as Administrative Agent acting on behalf of Lenders may
reasonably request from time to time for the purpose of granting to, or
maintaining or perfecting in favor of, Lenders, first and exclusive security
interests in any of the Capital Calls, Capital Commitments and other Collateral,
together with other reasonable assurances as to the enforceability and priority
of Lenders' liens and assurances of due recording and documentation of copies of
the Security Documents, as Administrative Agent may reasonably require to avoid
impairment of the liens and security interests granted or purported to be
granted pursuant to the Credit Documents.
 
(b) If Managing Member shall receive any request for transfer of the interest of
any Investor and Managing Member shall be prepared to grant such request, it
shall promptly notify Administrative Agent and shall send to Administrative
Agent all information about such proposed transfer as Managing Member shall
receive or otherwise become aware of. In the event that the Investor proposing
to transfer its interest (the "Transferor") is an Included Investor, then, prior
to the effectiveness of any such transfer, Managing Member shall request in
writing the consent of Administrative Agent and the Required Lenders to include
the proposed transferee as an Included Investor, which consent shall be granted
if such proposed transferee would satisfy all of the applicable qualifications
set forth in the definition of "Included Investor".  If Administrative Agent and
the Required Lenders do not consent to the substitution of the proposed
transferee as an Included Investor, Managing Member shall, prior to the
effectiveness of any such transfer or substitution, make a Capital Call to all
existing Investors, including the Transferor, in the amount, if any, necessary
to prevent the aggregate amount of Aggregate Outstanding Extensions of Credit of
all Lenders from exceeding the Available Commitment, with such Available
Commitment calculated assuming that the Transferor is not an Included Investor.
The effectiveness of any transfer by any Investor shall be contingent upon the
receipt by Administrative Agent of (i) an Investor Acknowledgment, duly executed
and delivered by the transferee and (ii) evidence reasonably satisfactory to
Administrative Agent of the transferee's authority to enter into the Investor
Acknowledgment and become either a member in Borrower or a shareholder in Acadia
Investors II.
 
Section 6.13. Subscription Account.  Borrower shall establish and maintain with
Administrative Agent the Subscription Account into which all Capital
Contributions contributed by the Investors shall be deposited and maintained
until application of same in accordance with Section 11.01.
 
Section 6.14. Investor Reaffirmations and Guaranties.   Borrower shall cause
each Investor to execute and deliver to Administrative Agent a reaffirmation of
such Investor's Investor Acknowledgment dated as of a date not earlier than
February 22, 2010 in the form attached hereto as Exhibit K ("Investor
Reaffirmations") on or before April 1, 2010.  Borrower shall cause each of Yale
University, Fourth Century, LLC, Yale University Retirement Plan for Staff
Employees and Yale University Retiree Health Benefits Coverage Trust to execute
and deliver to Administrative Agent reaffirmations of the guaranty and comfort
letter from such entities regarding their credit support of Gloster LLC dated as
of a date not earlier than February 22, 2010 in the form attached hereto as
Exhibit L (the "Gloster Principal Reaffirmations") on or before April 1,
2010.  Borrower shall cause Dore LP to execute and deliver to Administrative
Agent the Dore Assumption Agreement on or before April 1, 2010.  Borrower shall
cause Vanderbilt to execute and deliver to Administrative Agent the Vanderbilt
Guaranty on or before April 1, 2010.
 
 
37

--------------------------------------------------------------------------------

 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Borrower, Managing Member and Acadia Investors II hereby jointly and severally
agree that, so long as any of the Individual Commitments remains in effect or
any Principal Amount or Letter of Credit remains outstanding and unpaid or any
amount is owing to any Lender or Administrative Agent hereunder, under the Notes
or under any other Credit Document, Borrower, Managing Member and Acadia
Investors II shall not, and shall not permit any of their Subsidiaries to:
 
Section 7.01. Limitation on Indebtedness and Guarantee Obligations.  Create,
incur, assume or suffer to exist any Indebtedness of Borrower and its
Subsidiaries or any Guarantee Obligations of Borrower and its Subsidiaries, if
(i) same would result in the aggregate amount of Indebtedness and Guaranteed
Obligations of Borrower and its Subsidiaries exceeding seventy-five percent
(75%) of the aggregate cost basis of all Investments which Borrower continues to
own or (ii) the agreements evidencing any Indebtedness of Borrower do not
contain an express acknowledgment of the obligee that any rights thereunder
against Borrower are expressly subordinate to the Security Documents.
 
Section 7.02. Material Adverse Effect.   Permit any event or condition to occur
which has a Material Adverse Effect.
 
Section 7.03. Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of (i) the right to make Capital Calls, (ii) the Capital
Commitments or (iii) any other Collateral, except for Liens created pursuant to
the Security Documents.
 
Section 7.04. Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer, or otherwise dispose of, all or substantially all of its property,
business or assets, or make any material change in its present method of
conducting business, except:
 
(a) any Subsidiary may be merged or consolidated with or into Borrower (provided
that Borrower shall be the continuing or surviving entity) or with or into any
one or more wholly owned Subsidiaries (provided that the wholly owned Subsidiary
or Subsidiaries shall be the continuing or surviving entity);
 
 
38

--------------------------------------------------------------------------------

 
(b) any Subsidiary may sell and dispose of Investments in the ordinary course of
business; and
 
(c) any wholly owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to
Borrower or any other wholly owned Subsidiary.
 
Section 7.05. Limitation on Dividends and Distributions.  Declare or pay any
dividend or distribution on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of Borrower or Acadia Investors II or any warrants or options to
purchase any such Capital Stock, whether now or hereafter outstanding, or make
any other distribution in respect thereof (including distributions to
Investors), either directly or indirectly, whether in cash or property or in
obligations of Borrower or any Subsidiary (such declarations, payments, setting
apart, purchases, redemptions, defeasances, retirements, acquisitions and
distributions being herein called "Restricted Payments"), except that, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, Borrower may make Restricted Payments as permitted under the
Operating Agreement.
 
Section 7.06. Intentionally Omitted.
 
Section 7.07. Limitation on Modifications of Agreements.  Amend, supplement,
waive or otherwise modify in any material respect the provisions of the
Operating Agreement, the Stockholders Agreement, or any Governing Documents of
Managing Member or Acadia Investors II, the Investor Acknowledgments or the
Collateral relating to the Capital Commitments, the making of Capital
Contributions or the obligation of any Investor to fund the same pursuant to
Capital Calls or the incurrence of Indebtedness or any other provisions that
would adversely affect the rights of Lenders.
 
Section 7.08. Intentionally Omitted.
 
Section 7.09. Limitation on Changes in Fiscal Year.  Permit the fiscal year of
Borrower to end on a day other than December 31.
 
Section 7.10. Intentionally Omitted.
 
Section 7.11. Capital Calls.   Make any Capital Call unless, simultaneously with
the delivery of a notice of such Capital Call to the Investors:
 
(i) Borrower has provided Administrative Agent with a copy of the written notice
of such Capital Call;
 
(ii) except in the case of a Capital Call in accordance with Section 11.01(f),
no Event of Default shall have occurred and be continuing; and
 
 
39

--------------------------------------------------------------------------------

 
(iii) the proceeds of such Capital Call are deposited into the Subscription
Account.
 
Section 7.12. No Additional Managing Members.  Admit or name any additional
managing members to Borrower.
 
Section 7.13. Transfer of Managing Member's Interests.  With respect to Managing
Member, withdraw as managing member from, or transfer any of Managing Member's
interests in, Borrower (whether by way of sale, assignments, merger,
consolidation, liquidation or otherwise) without the consent of Administrative
Agent and the Required Lenders; provided, that any transferee consented to under
this Section 7.13 shall assume all of the obligations of Managing Member under
the Credit Documents pursuant to an instrument in form and substance
satisfactory to Administrative Agent.  Upon any transfer consented to by this
Section 7.13 and such assumption of obligations, Managing Member and Borrower
shall cause such transferee promptly to be admitted as managing member of
Borrower and, upon such admission in accordance with the Operating Agreement,
such transferee shall be deemed to be Managing Member for all purposes of the
Credit Documents.
 
Section 7.14. Withdrawal Events.  Managing Member shall not permit any Investor
to withdraw from Borrower or Acadia Investors II without the prior written
consent of Administrative Agent and Required Lenders.
 
Section 7.15. Compliance with the Operating Agreement.  Make any Investment or
take or permit any action in contravention of the terms of the Operating
Agreement or the Stockholders Agreement.
 
Section 7.16. ERISA.
 
(a) Take any action, or omit to take any action, which would give rise to a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that is reasonably likely to subject
Administrative Agent and/or any Lender to any material tax or penalty on
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA; or
 
(b) Raise any defense to Administrative Agent's or Lenders' enforcement of its
or their rights or remedies under the Investor Acknowledgments (or under the
Credit Documents relating to the Investor Acknowledgments) based on an assertion
that the provisions of the Investor Acknowledgments or the enforcement by
Administrative Agent or Lenders of its or their rights under the Investor
Acknowledgments (or under the Credit Documents relating to the Investor
Acknowledgments), would constitute a "prohibited transaction" under Section
306(a) of ERISA or Section 4975(c)(1)(A)-(D) of the Code.
 
 
 
40

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
If any of the following events (each, an "Event of Default") shall occur and be
continuing:
 
(a) Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any Letter of Credit when due in accordance with the
terms hereof or of the Notes or any other Credit Document; or Borrower shall
fail to pay any interest on any Loan or any reimbursement obligation in respect
of any Letter of Credit, or any other amount payable hereunder or under the
other Credit Documents, within five (5) days after any such interest or other
amount becomes due in accordance with the terms thereof or hereof; or
 
(b) Any representation or warranty made or deemed made by Borrower or any other
Credit Party or Guarantor herein or in any other Credit Document or which is
contained in any certificate, document or financial or other written statement
furnished by it at any time under or in connection with this Agreement or any
such other Credit Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
 
(c) Borrower or any other Credit Party or Guarantor shall default in the
observance or performance of any agreement contained in Article VII of this
Agreement, Section 4(a) of the Capital Contributions Pledge Agreement or Section
4(a) of the Managing Member Security Agreement; or
 
(d) Borrower or any other Credit Party or Guarantor shall default in the
observance or performance of any agreement contained in this Agreement or any
other Credit Document which is not defined as an Event of Default elsewhere in
this Article VIII, and such default shall continue unremedied for a period of
thirty (30) days provided that such thirty (30) day period shall be extended
(for a period not to exceed sixty (60) days in addition to such thirty (30) day
period) as to defaults which cannot be cured by the payment of money but are not
reasonably capable of cure within such thirty (30) day period, provided that
Borrower has commenced to cure such default prior to the end of such thirty (30)
day period and diligently prosecutes such cure to completion; or
 
(e) (i) Any Credit Party or Guarantor shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Credit Party or Guarantor
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Credit Party or Guarantor any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against any Credit Party or Guarantor any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) any Credit Party or
Guarantor shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Credit Party or Guarantor shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
 
41

--------------------------------------------------------------------------------

 
(f) Acadia Investors II shall default in its obligations under the Stockholders
Agreement, and such default shall continue unremedied for a period of thirty
(30) days provided that such thirty (30) day period shall be extended (for a
period not to exceed sixty (60) days in addition to such thirty (30) day period)
as to defaults which cannot be cured by the payment of money but are not
reasonably capable of cure within such thirty (30) day period, provided that
Acadia Investors II has commenced to cure such default prior to the end of such
thirty (30) day period and diligently prosecutes such cure to completion; or
 
(g) Investors having Capital Commitments aggregating five percent (5%) or
greater of the total Capital Commitments of Investors who have previously
delivered Investor Acknowledgments to Administrative Agent shall default in
their obligation to fund any portion of their Capital Commitments under the
Stockholders Agreement or the Operating Agreement and such default continues for
fifteen (15) days, provided that one or more other Investors may cure such
default by (x) funding the amount of the defaulted Capital Commitment and (y)
agreeing in writing to fund the future Capital Commitment of the defaulting
Investor; or
 
(h) One or more judgments or decrees shall be entered against Borrower, any
other Credit Party, Guarantor or any of their respective Subsidiaries involving
in the aggregate a liability (not paid or fully covered by insurance) of
$1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof; or
 
(i) (i)  Any of the Security Documents shall cease, for any reason, to be in
full force and effect, or Borrower or any other Credit Party which is a party to
any of the Security Documents shall so assert or (ii) the Lien created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or
 
(j) Any Termination Event with respect to a Material Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
Unfunded Liabilities of such Material Plan and the Unfunded Liabilities of any
and all other Plans with respect to which such a Termination Event shall occur
and be continuing (or, in the case of a Multiemployer Plan with respect to which
a Termination Event described in clause (ii) of the definition of Termination
Event shall occur and be continuing, the liability of Borrower and the
Subsidiaries related thereto) is an amount that is reasonably likely to have a
Material Adverse Effect; or
 
 
42

--------------------------------------------------------------------------------

 
(k) Any member of the ERISA Group shall commit a failure described in Section
302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of the lien
determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the Code
that could reasonably be expected to be imposed on any member of the ERISA Group
or its assets in respect of such failure shall be an amount that is reasonably
likely to have a Material Adverse Effect; or
 
(l) The occurrence of any of the following:  (i) Managing Member ceases,
voluntarily or involuntarily, to be the sole managing member of Borrower, (ii)
any event that causes a dissolution of liquidation of Borrower or Managing
Member or (iii) any material breach of the Operating Agreement by Managing
Member which shall continue for thirty (30) days; or
 
(m) Borrower fails to deliver any of the Investor Reaffirmations, Gloster
Principal Reaffirmations, the Vanderbilt Guaranty and the Dore Assumption
Agreement to Administrative Agent on or before April 1, 2010.
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) of this Section with respect to Borrower,
automatically the Individual Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Credit Documents shall immediately become due and
payable, in each case without presentment, demand, protest, notice of protest or
other notice of any kind whatsoever, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i)
Administrative Agent may, and upon the request of the Required Lenders
Administrative Agent shall, by notice to Borrower declare the Individual
Commitments to be terminated forthwith, whereupon the Individual Commitments
shall immediately terminate; and (ii) Administrative Agent may, and upon the
request of the Required Lenders Administrative Agent shall, by notice to
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Credit Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable,
in each case without presentment, demand, protest, notice of protest or other
notice of any kind whatsoever other than any notice specifically provided for
above.
 
 
43

--------------------------------------------------------------------------------

 
ARTICLE IX
 
ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS
 
Section 9.01. Appointment, Powers and Immunities of Administrative Agent.   Each
Lender hereby irrevocably appoints and authorizes Administrative Agent to act as
its agent hereunder and under any other Credit Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Credit Document, together with such other powers as are reasonably
incidental thereto.  Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Credit Document or required by Law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Lender except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds, nor shall Administrative Agent have any fiduciary duty to Borrower or any
Lender have any fiduciary duty to Borrower or any other Lender.  No implied
covenants, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against Administrative Agent.  Neither
Administrative Agent nor any of its directors, officers, employees, agents,
attorneys-in-fact or affiliates shall be responsible to Lenders for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Credit Document, or in any certificate or other document
or instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Credit Document, or for the value, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document or any other document or instrument
referred to or provided for herein or therein, for the perfection or priority of
any lien securing the obligations hereunder or thereunder or for any failure by
Borrower or Guarantor to perform any of its obligations hereunder or
thereunder.  Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible, except as to money or securities received by it or its
authorized agents, for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  Neither Administrative
Agent nor any of its directors, officers, employees, agents, attorneys-in-fact
or affiliates shall be liable or responsible for any action taken or omitted to
be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct.
 
Section 9.02. Reliance by Administrative Agent.   Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative
Agent.  Administrative Agent may deem and treat each Lender as the holder of its
Note and interest in the Credit Facility for all purposes hereof and shall not
be required to deal with any Person who has acquired a Participation in the
Credit Facility from a Lender.  As to any matters not expressly provided for by
this Agreement or any other Credit Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with instructions signed by the Required Lenders, and such instructions of the
Required Lenders and any action taken or failure to act pursuant thereto shall
be binding on all Lenders and any other holder of all or any portion of the
Credit Facility or any Participation therein.
 
 
44

--------------------------------------------------------------------------------

 
Section 9.03. Defaults.  Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or of an Event of Default unless
Administrative Agent has actual knowledge thereof or has received notice from a
Lender or Borrower specifying such Default or Event of Default and stating that
such notice is a "Notice of Default."  In the event that Administrative Agent
has such actual knowledge or receives such a notice of the occurrence of a
Default or Event of Default, Administrative Agent shall give prompt notice
thereof to Lenders.  Administrative Agent shall promptly send to each Lender a
copy of any notice of a Default or Event of Default that Administrative Agent
sends to Borrower or Guarantor.  Administrative Agent, following consultation
with Lenders, shall (subject to Section 9.07 and Section 10.09) take such action
with respect to such Default or Event of Default which is continuing, including
with respect to the exercise of remedies or the realization on, or operation or
disposition of, any or all of the Collateral or any other collateral for the
Obligations, as shall be directed by the Required Lenders; provided, however,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem to be in the
best interest of Lenders.  In no event shall Administrative Agent be required to
take any such action which it determines would be contrary to the Credit
Documents or to Law.  Each of the Lenders acknowledges and agrees that no
individual Lender may separately enforce or exercise any of the provisions of
any of the Credit Documents (including, without limitation, the Notes) other
than through Administrative Agent.
 
Section 9.04. Rights of Administrative Agent as Lender.   With respect to its
Note and interest in the Credit Facility, the Person serving as Administrative
Agent in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as Administrative Agent, and the terms "Lender" and "Lenders" shall
include the Person serving as Administrative Agent in its capacity as a
Lender.  The Person serving as Administrative Agent and its affiliates may
(without having to account therefor to any Lender) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with, Borrower as if it were not acting as
Administrative Agent.
 
Section 9.05. Sharing of Costs by Lenders; Indemnification of Administrative
Agent.   Each Lender shall pay its ratable share, based on the respective
outstanding principal balances under its Note and the other Notes, of any
expenses incurred (and not paid or reimbursed by Borrower after demand for
payment is made by Administrative Agent) by or on behalf of Lenders in
connection with any Default or Event of Default, including, without limitation,
costs of enforcement of the Credit Documents to preserve the lien of any of the
Security Documents or to preserve or protect the Collateral.  In the event a
Lender fails to pay its share of expenses as aforesaid, and all or a portion of
such unpaid amount is paid by Administrative Agent and/or one or more of the
other Lenders, then the defaulting Lender shall reimburse Administrative Agent
and/or the other Lender(s) for the portion of such unpaid amount paid by it or
them, as the case may be, together with interest thereon at the Prime Based Rate
from the date of payment by Administrative Agent and/or the other Lender(s).  In
addition, each Lender agrees to reimburse and indemnify Administrative Agent (to
the extent it is not paid by on or behalf of Borrower, after demand for payment
is made by Administrative Agent, under Section 10.16 or under the applicable
provisions of any other Credit Document, but without limiting the obligation of
Borrower under said Section 10.16 or such provisions), for such Lender's ratable
share, based upon the respective outstanding principal balances under its Note
and the other Notes, of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of this
Agreement, any other Credit Document or any other documents contemplated by or
referred to herein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 10.16 or under the applicable provisions of any
other Credit Document) or the enforcement of any of the terms hereof or thereof
or of any such other documents or instruments; provided, however, that no Lender
shall be liable for (i) any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the party to be indemnified or (ii)
any loss of principal or interest with respect to the Note or interest in the
Credit Facility of the Person serving as Administrative Agent.
 
 
45

--------------------------------------------------------------------------------

 
Section 9.06. Non-Reliance on Administrative Agent and Other Lenders.   Each
Lender acknowledges that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own analysis of the
Collateral and of the credit of Borrower and Guarantor, and its own decision to
enter into this Agreement, and that it will, independently and without reliance
upon Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Credit Document.  Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Credit Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower.  Except for notices, reports and other documents and information
expressly required to be furnished to Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of Borrower or Guarantor or any of their affiliates which
may come into the possession of Administrative Agent or any of its
affiliates.  Except for causing the UCC-1 financing statements attached hereto
as Exhibit J to be filed in the filing offices indicated therein, Administrative
Agent shall not be required to file this Agreement, any other Credit Document or
any document or instrument referred to herein or therein, for record or give
notice of this Agreement, any other Credit Document or any document or
instrument referred to herein or therein, to anyone.
 
Section 9.07. Failure of Administrative Agent to Act.   Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of Lenders under Section 9.05 in respect of any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  If any indemnity furnished to
Administrative Agent for any purpose shall, in the opinion of Administrative
Agent, be insufficient or become impaired, Administrative Agent may call for
additional indemnity (other than against its gross negligence or willful
misconduct) and cease, or not commence, the action indemnified against until
such additional indemnity is furnished.
 
 
46

--------------------------------------------------------------------------------

 
Section 9.08. Resignation or Removal of Administrative Agent.   Administrative
Agent may resign, or be removed with cause by the Required Lenders, at any time
provided that Borrower and the other Lenders shall be promptly notified
thereof.  Upon such resignation or removal of Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall (provided there exists no Event of Default)
be subject to Borrower's approval, such approval not to be unreasonably withheld
or delayed.  If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within twenty
(20) days after the resignation or the Required Lenders' removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
Lenders, appoint a successor Administrative Agent, which shall be one of the
Lenders, within ten (10) days.  The Required Lenders or the retiring
Administrative Agent, as the case may be, shall upon the appointment of a
successor Administrative Agent promptly so notify Borrower and the other
Lenders.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent's resignation or removal
hereunder as Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
 
Section 9.09. Amendments Concerning Agency Function.   Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Credit Document which affects its duties, rights, and/or function
hereunder or thereunder unless it shall have given its prior written consent
thereto.
 
Section 9.10. Liability of Administrative Agent.   Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Lender to perform its obligations hereunder or to any Lender on
account of the failure of Borrower to perform its obligations hereunder or under
any other Credit Document.
 
Section 9.11. Transfer of Agency Function.   Without the consent of Borrower or
any Lender, Administrative Agent may at any time or from time to time transfer
its functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify Borrower and Lenders thereof.
 
 
47

--------------------------------------------------------------------------------

 
Section 9.12. Non-Receipt of Funds by Administrative Agent; Adjustments.
 
(a) Unless Administrative Agent shall have received notice from a Lender or
Borrower (either one as appropriate being the "Payor") prior to the date on
which such Lender is to make payment hereunder to Administrative Agent of
proceeds of any Loan or Borrower is to make payment to Administrative Agent, as
the case may be (either such payment being a "Required Payment"), which notice
shall be effective upon receipt, that the Payor will not make the Required
Payment in full to Administrative Agent, Administrative Agent may assume that
the Required Payment has been made in full to Administrative Agent on such date,
and Administrative Agent in its sole discretion may, but shall not be obligated
to, in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date.  If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the Federal Funds
Rate.
 
(b) If, after Administrative Agent has paid each Lender's share of any payment
received or applied by Administrative Agent in respect of the Credit Facility,
that payment is rescinded or must otherwise be returned or paid over by
Administrative Agent, whether pursuant to any bankruptcy or insolvency Law, or
otherwise, such Lender shall, at Administrative Agent's request, promptly return
its share of such payment to Administrative Agent, together with such Lender's
proportionate share of any interest or other amount required to be paid by
Administrative Agent with respect to such payment.  In addition, if a court of
competent jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
 
Section 9.13. Withholding Taxes.   Each Lender represents that it is entitled to
receive any payments to be made to it hereunder without the withholding of any
tax and will furnish to Administrative Agent such forms, certifications,
statements and other documents as Administrative Agent may reasonably request
from time to time to evidence such Lender's exemption from the withholding of
any tax imposed by any jurisdiction or to enable Administrative Agent to comply
with any applicable Laws relating thereto.  Without limiting the effect of the
foregoing, if any Lender is not created or organized under the Laws of the
United States or any state thereof, such Lender will furnish to Administrative
Agent Form W-8ECI or Form W-8BEN of the U.S. Internal Revenue Service, or such
other forms, certifications, statements or documents, duly executed and
completed by such Lender, as evidence of such Lender's complete exemption from
the withholding of United States tax with respect thereto.  Administrative Agent
shall not be obligated to make any payments hereunder to such Lender in respect
of the Credit Facility until such Lender shall have furnished to Administrative
Agent the requested form, certification, statement or document.
 
 
48

--------------------------------------------------------------------------------

 
Section 9.14. Sharing of Payments among Lenders.   If a Lender shall obtain
payment of any principal of its Note or of interest thereon through the exercise
of any right of setoff, banker's lien or counterclaim, or by any other means
(including direct payment), and such payment results in such Lender receiving a
greater payment than it would have been entitled to had such payment been paid
directly to Administrative Agent for disbursement to Lenders, then such Lender
shall promptly purchase for cash from the other Lenders Participations in the
Credit Facility in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all Lenders shall share ratably the
benefit of such payment.  To such end Lenders shall make appropriate adjustments
among themselves (by the resale of Participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.
 
Section 9.15. Possession of Documents.   Each Lender shall maintain possession
of its own Note.  Administrative Agent shall hold all other Credit Documents and
related documents in its possession and maintain separate records and accounts
with respect to the Credit Facility, reflecting the interests of Lenders in the
Credit Facility, and shall permit Lenders and their representatives access at
all reasonable times to inspect such Credit Documents, related documents,
records and accounts.
 
 
ARTICLE X
 
GENERAL CONDITIONS AND PROVISIONS
 
Section 10.01. Advance Not Waiver.   Any Loan by any Lender or issuance of a
Letter of Credit by Issuing Bank hereunder made prior to or without the
fulfillment by Borrower of all of the conditions precedent thereto, whether or
not known to Lenders, shall not constitute a waiver by Administrative Agent or
Lenders of the requirement that all conditions, including the non-performed
conditions, shall be required with respect to all future Loans and issuances of
Letters of Credit.
 
Section 10.02. Authorization to Advance for Interest, Etc.   Borrower hereby
irrevocably authorizes Administrative Agent and Lenders to make Loans to pay
interest accrued on the Notes as it comes due, or to satisfy any of the
conditions hereof, including, without limitation, the payment of the fees and
expenses of Administrative Agent's Counsel.
 
Section 10.03. Concerning Irrevocable Authorizations.   Any and all Loans made
at any time by any Lender pursuant to the irrevocable authorizations granted by
Sections 2.17 and 10.02 shall require no further direction, authorization or
request for disbursement from Borrower and may be made whether or not there
exists a Default or Event of Default.  Any and all such disbursements shall be
added to the outstanding principal balance evidenced by the Notes and shall be
secured by the Security Documents.  The aforesaid authorizations shall (i) not
prevent Borrower from paying the interest, or from satisfying the conditions and
obligations referred to in said Sections, out of its own funds, (ii) in no event
be construed so as to relieve Borrower or others from their obligations to pay
interest as and when due under the Notes, or to satisfy such conditions and
obligations and (iii) in no event obligate any Lender to disburse proceeds of
the Loans or obligate Issuing Bank to issue any Letter of Credit for any such
purposes.
 
 
49

--------------------------------------------------------------------------------

 
Section 10.04. Ratification of Requisition by Acceptance of Advance.   Borrower
agrees that, by its acceptance of any proceeds of any Loan or Letter of Credit
issued hereunder, it shall be bound in all respects by the Requisition submitted
on its behalf in connection therewith with the same force and effect as if
Borrower had itself executed and submitted such Requisition and whether or not
such Requisition is executed and/or submitted by an authorized person.
 
Section 10.05. No Third-Party Beneficiaries.   This Agreement is solely for the
benefit of Administrative Agent, Lenders and Borrower.  All conditions of the
obligations of Lenders to make credit available hereunder are imposed solely and
exclusively for the benefit of Lenders and may be freely waived or modified in
whole or in part by Lenders at any time if in their sole discretion they deem it
advisable to do so, and no person other than Borrower (provided, however, that
all conditions have been satisfied) shall have standing to require Lenders to
make any credit available or to be a beneficiary of this Agreement.
 
Section 10.06. Documentation Etc. Satisfactory.   All documentation and
proceedings deemed by Administrative Agent or Administrative Agent's Counsel to
be necessary or required in connection herewith and the documents relating
hereto shall be subject to the prior approval of, and satisfactory to, both of
them as to form and substance.  In addition, the Persons responsible for the
execution and delivery of, and signatories to, all of such documentation, shall
be acceptable to, and subject to the approval of, Administrative Agent and
Administrative Agent's Counsel.  Administrative Agent or Administrative Agent's
Counsel shall receive copies, certified if requested by either of them, of all
documents which they may require in connection with the transactions
contemplated hereby.
 
Section 10.07. Administrative Agent's and Lenders' Determination
Conclusive.   Administrative Agent and each Lender shall, at all times, be free
to independently establish to its satisfaction and in its absolute discretion
the existence or nonexistence of any fact or facts the existence or nonexistence
of which is a condition hereof.
 
Section 10.08. Notices.   Except as expressly provided otherwise, all notices,
demands, consents, approvals and statements required or permitted hereunder
shall be in writing and shall be deemed to have been sufficiently given or
served for all purposes when presented personally, three (3) days after mailing
by registered or certified mail, postage prepaid, or one (1) day after delivery
to a nationally recognized overnight courier service providing evidence of the
date of delivery, addressed to a party at its address on the signature page
hereof or of the applicable Assignment and Assumption Agreement, or at such
other address of which a party shall have notified the party giving such notice
in writing in accordance with the foregoing requirements.
 
 
50

--------------------------------------------------------------------------------

 
Section 10.09. Amendments and Waivers.   No amendment or material waiver of any
provision of this Agreement or any other Credit Document, nor consent to any
material departure by Borrower or Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the party against
whom such amendment, waiver or consent is sought to be enforced (it being
understood, however, that the signatures of the Required Lenders and, solely for
purposes of its acknowledgement thereof, Administrative Agent, shall be
sufficient to bind Lenders to any such amendment, waiver or consent), and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all Lenders, do any of
the following:  (i) reduce the principal of, or interest on, the Notes or any
fees due hereunder or any other amount due hereunder or under any other Credit
Document; (ii) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees due hereunder or any other amount due
hereunder or under any other Credit Document; (iii) change the definition of
Required Lenders; (iv) release any material portion of the Collateral or other
collateral for the Obligations other than in accordance with the Credit
Documents; (v) amend this Section, Section 2.17(d)(x) or any provision requiring
the consent of all Lenders; (vi) release, in whole or in part, Guarantor other
than in accordance with the Credit Documents; or (vii) increase the Credit
Amount.  Without limiting the foregoing, acceptance by Administrative Agent or
Lenders of any sum required to be paid pursuant hereto or pursuant to any other
Credit Document, after its due date, or in an amount less than the sum then due,
shall not constitute a waiver by Administrative Agent or Lenders of their right
to require prompt payment when due of all other such sums or to declare a
default or to exercise such other rights provided herein or in the other Credit
Documents for such late or reduced payment.
 
All communications from Administrative Agent to Lenders requesting Lenders'
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Lender, (ii) shall be accompanied by or include a
description or copy of the matter or thing as to which such determination,
approval, consent or disapproval is requested and (iii) shall include
Administrative Agent's recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event within ten (10)
Business Days (or five (5) Business Days with respect to any decision to
accelerate or stop acceleration of any of the Obligations) after receipt of the
request therefor by Administrative Agent (the "Lender Reply Period").  Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved or consented to such
recommendation or determination.
 
Section 10.10. Assignment; Participation.   Any Lender may at any time grant to
one or more banks or other institutions not affiliated with Borrower or
Guarantor (each a "Participant") participating interests in its Pro Rata Share
of the Credit Facility (the "Participations").  In the event of any such grant
by a Lender of a Participation to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and Borrower, each
other Lender and Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations
hereunder.  Any agreement pursuant to which any Lender may grant a Participation
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of Borrower hereunder and under any other Credit
Document, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver described in
clauses (i) through (vii) of Section 10.09 without the consent of the
Participant.
 
 
51

--------------------------------------------------------------------------------

 
Upon request by Borrower, each Lender agrees to provide Borrower with notice of
all Participations sold by such Lender.  Borrower agrees to provide all
assistance reasonably requested by a Lender to enable such Lender to sell
Participations as aforesaid, or make assignments of its interest in the Credit
Facility as hereinafter provided in this Section.
 
A Lender may at any time assign to any bank or other institution not affiliated
with Borrower or Guarantor with the consent of Administrative Agent, which
consents shall not be unreasonably withheld or delayed (such assignee, a
"Consented Assignee"), or to one or more banks or other institutions which are
majority owned subsidiaries of a Lender or of the parent of a Lender (each
Consented Assignee or subsidiary bank or institution, an "Assignee") all or a
proportionate part of all of its rights and obligations under this Agreement and
its Note and the other Credit Documents, and such Assignee shall assume rights
and obligations, pursuant to an Assignment and Assumption Agreement executed by
such Assignee and the assigning Lender, provided that, after giving effect to
such assignment, the Assignee's portion of the Credit Facility and, in the case
of a partial assignment of a Lender's interest, the assigning Lender's portion
of the Credit Facility will each be equal to or greater than $5,000,000.  Upon
(i) execution and delivery of such instrument, (ii) payment by such Assignee to
the assigning Lender of an amount equal to the purchase price agreed between
such Lender and such Assignee and (iii) payment by such Assignee to
Administrative Agent of a fee, for Administrative Agent's own account, in the
amount of $3,500, such Assignee shall be a party to this Agreement and shall
have all the rights and obligations of a Lender as set forth in such Assignment
and Assumption Agreement, and the assigning Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this paragraph, substitute notes, in the form of Exhibit D, shall be
issued to the assigning Lender (in the case of a partial assignment) and
Assignee by Borrower, in exchange for the return of the assigning Lender's
original Note.  Without limiting the provisions of Section 2.04, all such
substitute notes shall constitute "Notes" and the obligations evidenced by such
substitute notes shall constitute obligations secured by the Security
Documents.  In connection with Borrower's execution of substitute notes as
aforesaid, Borrower shall deliver to Administrative Agent such evidence of the
due authorization, execution and delivery of the substitute notes and any
related documents as Administrative Agent may reasonably request.  If the
Assignee is not incorporated under the Laws of the United States or a state
thereof, it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 9.13.
 
 
52

--------------------------------------------------------------------------------

 
Borrower, Administrative Agent and Lenders shall execute such modifications to
the Credit Documents as shall, in the reasonable judgment of Administrative
Agent, be necessary or desirable in connection with assignments in accordance
with the foregoing provisions of this Section.
 
Any Lender may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank.  No such assignment shall
release the transferor Lender from its obligations hereunder.
 
Borrower recognizes that in connection with a Lender's selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, Guarantor or
the Credit Facility may be exhibited to and retained by any such Participant or
Assignee or prospective Participant or Assignee.
 
Section 10.11. Setoff.   In addition to (and without limitation of) any right of
setoff, bankers' lien or counterclaim Administrative Agent or any Lender may
otherwise have, Administrative Agent and each Lender shall be entitled to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of Borrower at any of Administrative Agent's or such Lender's
offices against any amount payable by Borrower to Administrative Agent or such
Lender hereunder or under any other Credit Document which is not paid when due
(regardless of whether such balances are then due to Borrower), in which case it
shall promptly notify Borrower and (in the case of a Lender) Administrative
Agent thereof; provided, however, that Administrative Agent's or such Lender's
failure to give such notice shall not affect the validity thereof.
 
Section 10.12. Successors and Assigns.   Except as herein provided, this
Agreement shall be binding upon and inure to the benefit of Borrower,
Administrative Agent and Lenders and their respective heirs, personal
representatives, successors and assigns.  Notwithstanding the foregoing,
Borrower may not assign, transfer or set over to another, in whole or in part,
all or any part of its benefits, rights, duties and obligations hereunder and
under the other Credit Documents, including, but not limited to, performance of
and compliance with conditions hereof and the right to receive the proceeds of
Loans made under, and other extensions of credit under, the Credit Facility
without the prior written consent of all of the Lenders (and any attempted such
assignment, transfer or setting over without such consent shall be null and
void).
 
Section 10.13. Severability.   The provisions hereof are intended to be
severable.  Any provisions hereof, or the application thereof to any Person or
circumstance, which, for any reason, in whole or in part, is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof (or the remaining portions of such provision) or the
application thereof to any other Person or circumstance, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision (or portion thereof) or the application
thereof to any Person or circumstance in any other jurisdiction.
 
 
53

--------------------------------------------------------------------------------

 
Section 10.14. Non-Waiver; Remedies Cumulative.   No failure or delay on
Administrative Agent's or any Lender's part in exercising any right, remedy,
power or privilege hereunder or under any of the other Credit Documents or
provided by law (hereinafter in this Section, each a "Remedy") shall operate as
a waiver of any such Remedy or shall be deemed to constitute Administrative
Agent's or any Lender's acquiescence in any default by Borrower or Guarantor
under any of said documents.  A waiver by Administrative Agent or any Lender of
any Remedy on any one occasion shall not be construed as a bar to any other or
future exercise thereof or of any other Remedy.  The Remedies are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
Remedies.
 
Section 10.15. Certain Waivers.   Each Credit Party hereby irrevocably and
unconditionally waives (i) promptness and diligence, (ii) notice of any actions
taken by Administrative Agent or any Lender hereunder or under any other Credit
Document or any other agreement or instrument relating hereto or thereto except
to the extent otherwise provided herein, (iii) all other notices, demands and
protests, and all other formalities of every kind, in connection with the
enforcement of a Credit Party's obligations hereunder and under the other Credit
Documents, the omission of or delay in which, but for the provisions of this
Section, might constitute grounds for relieving any Credit Party of any of its
obligations hereunder or under the other Credit Documents, (iv) any requirement
that Administrative Agent or any Lender protect, secure, perfect or insure any
lien on any collateral for the Obligations or exhaust any right or take any
action against Borrower, any other Credit Party, Guarantor or any other Person
or against any collateral for the Obligations, (v) any right or claim of right
to cause a marshalling of Borrower's assets and (vi) all rights of subrogation
or contribution, whether arising by contract or operation of law or otherwise by
reason of payment by Borrower pursuant hereto or pursuant to any other Credit
Document.  EACH CREDIT PARTY FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON
BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE
NOTES OR THE OTHER CREDIT DOCUMENTS OR OTHERWISE IN RESPECT OF THE LOANS OR THE
CREDIT FACILITY, ANY AND EVERY RIGHT SUCH CREDIT PARTY MAY HAVE TO (W)
INJUNCTIVE RELIEF, (X) A TRIAL BY JURY, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN,
OTHER THAN A COMPULSORY COUNTERCLAIM, AND/OR (Z) HAVE THE SAME CONSOLIDATED WITH
ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING.  NOTHING CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR
LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.
 
Section 10.16. Expenses; Indemnification.   Borrower covenants and agrees to pay
all costs, expenses and charges (including, without limitation, all fees and
charges of engineers, appraisers and Administrative Agent's Counsel) incurred by
Administrative Agent or any Lender in connection with (i) the preparation for
and consummation of the transactions contemplated hereby or for the performance
hereof and of the other Credit Documents, and for any services which may be
required in addition to those normally and reasonably contemplated hereby and
(ii) the enforcement hereof or of any or all of the other Credit Documents.  If
Borrower fails to pay promptly any costs, charges or expense required to be paid
by it as aforesaid, and Administrative Agent or any Lender pays such costs,
charges or expenses, Borrower shall reimburse Administrative Agent or such
Lender, as appropriate, on demand for the amounts so paid, together with
interest thereon at the Default Rate.  Borrower further agrees to indemnify
Administrative Agent and each Lender and their respective directors, officers,
employees and agents from, and hold each of them harmless against, (x) any and
all losses arising out of or by reason of any investigation or litigation or
other proceedings (including any threatened investigation or litigation or other
proceedings) relating to any actual or proposed use by Borrower of the proceeds
of any of the Loans or of any other extension of credit under the Credit
Facility, including, without limitation, the fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceedings and (y) any and all claims, actions, suits, proceedings, costs,
expenses, losses, damages and liabilities of any kind, including in tort,
penalties and interest, arising out or by reason of any matter relating,
directly or indirectly, to the ownership, condition, development, construction,
sale, rental or financing of any of Borrower's Investments or any part thereof
(but excluding any such losses, liabilities, claims, damages or expenses
incurred solely by reason of the gross negligence or willful misconduct of the
party to be indemnified).  The obligations of Borrower under this Section and
under Sections 3.01, 3.03, 6.03 and 6.04 shall survive the repayment of all
amounts due under or in connection with any of the Credit Documents and the
termination of the Credit Facility.
 
 
54

--------------------------------------------------------------------------------

 
Section 10.17. Counterparts.   This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.
 
Section 10.18. Governing Law; Jurisdiction.   This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
(without giving effect to New York's principles of conflicts of law).  Each
Credit Party, Administrative Agent and each Lender hereby irrevocably submit to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
The City of New York over any suit, action or proceeding arising out of or
relating to this Agreement and the other Credit Documents, and each Credit Party
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any New York State or Federal court sitting in The
City of New York (or such other county in New York State) may be made by
certified or registered mail, return receipt requested, directed to such Credit
Party at the address for Borrower indicated on the signature page hereof, and
service so made shall be complete five (5) days after the same shall have been
so mailed.
 
 
55

--------------------------------------------------------------------------------

 
Section 10.19. Integration.  The Credit Documents and the Supplemental Fee
Letter constitute the entire agreement among Administrative Agent, Borrower and
Lenders relating to the transactions contemplated thereby (except with respect
to agreements among Lenders or with Administrative Agent relating solely to
compensation, consideration and the syndication of the Credit Facility) and
supersede any prior oral or written statements or agreements with respect to
such transactions.
 
Section 10.20. Gross-Up for Taxes.   All payments made by Borrower under this
Agreement and the Notes shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding income taxes and franchise or other taxes
(imposed in lieu of income taxes) imposed on a Lender as a result of a present
or former connection between such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Lender's having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or its Note).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") are required to be withheld from any amounts
payable to such Lender hereunder or under its Note, the amounts so payable to
such Lender shall be increased to the extent necessary to yield to such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable with respect to the Credit Facility at the rates or in the amounts
specified in this Agreement and its Note; provided, however, that Borrower shall
not be required to increase any such amounts payable to such Lender if such
Lender is not organized under the Laws of the United States or a state thereof
and such Lender fails to comply with the requirements of Section 9.13.  Whenever
any Non-Excluded Taxes are payable by Borrower, as promptly as possible
thereafter Borrower shall send to Administrative Agent for the account of such
Lender a certified copy of an original official receipt received by Borrower
showing payment thereof.  If Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to Administrative
Agent the required receipts or other required documentary evidence, Borrower
shall indemnify such Lender for any incremental taxes, interest or penalties
that may become payable by such Lender as a result of any such failure.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of all amounts payable hereunder.
 
 
ARTICLE XI
 
PARTICULAR PROVISIONS
 
The foregoing Articles of this Agreement are subject to the following further
provisions:
 
 
56

--------------------------------------------------------------------------------

 
Section 11.01. Capital Calls; Subscription Account.
 
(a) In order to secure further the payment of the Obligations and the
performance by Borrower of the Obligations and to effect and facilitate the
right of Lenders to offset, while any Obligations are outstanding, (i) each of
Borrower and Acadia Investors II hereby irrevocably appoints Administrative
Agent as subscription agent and the sole party entitled, in the name of Borrower
and Acadia Investors II, to make any Capital Calls, pursuant to the terms of the
Operating Agreement and/or the Stockholders Agreement, upon the Investors upon
the occurrence and during the continuance of an Event of Default, and (ii)
subject to the next succeeding sentence, Borrower and Acadia Investors II shall
direct all Investors to wire transfer to the Subscription Account all monies or
sums paid or to be paid by any Investor to Borrower or Managing Member to fund
its Capital Contribution as and when such Investor is required pursuant to the
Operating Agreement and/or the Stockholders Agreement to fund such Capital
Contribution. In addition, to the extent that Borrower or Acadia Investors II
receives any Capital Contributions from the Investors during the term of this
Agreement, they shall immediately deposit such Capital Contributions upon
receipt into the Subscription Account and to the extent that Borrower or Acadia
Investors II receives any amounts from an Investor while an Event of Default is
continuing, they shall immediately deposit such amounts upon receipt into the
Subscription Account.  At such time as an Event of Default is not continuing,
Borrower and Managing Member shall be the sole parties entitled to make Capital
Calls upon the Investors.
 
(b) Notwithstanding anything to the contrary contained herein, it is expressly
understood and agreed that neither Administrative Agent nor any Lender
undertakes any duties, responsibilities, or liabilities with respect to the
Capital Calls, the Stockholder Agreement or the Operating Agreement. Neither
Administrative Agent nor any Lender shall be required to refer to Borrower's
organizational documents or the Stockholders Agreement or take any other action
with respect to any other matter which might arise in connection with Borrower's
organizational documents or the Stockholder Agreement or any Capital
Call.  Neither Administrative Agent nor any Lender has any duty to determine or
inquire into any happening or occurrence or any performance or failure of
performance of Borrower. Neither Administrative Agent nor any Lender has any
duty to inquire into the use, purpose, or reasons for the making of any Capital
Call or with respect to the investment or use of the proceeds thereof.
 
(c) Provided that no Default or Event of Default has occurred and is then
continuing, Administrative Agent shall release funds from the Subscription
Account to Borrower for Approved Uses, subject to the terms hereof and of the
Cash Collateral Agreement.  Except as provided in Section 11.01(f), upon the
occurrence and during the continuance of a Default or any Event of Default,
Borrower shall have no right to any funds from the Subscription Account.
 
(d) Borrower and Acadia Investors II hereby irrevocably authorize and direct
Lenders, acting through Administrative Agent, at any time following the
occurrence and during the continuance of an Event of Default while any
Obligations are outstanding, to charge from time to time the Subscription
Account and any other accounts of Borrower at Lenders for amounts due Lenders or
any of them hereunder and under the Notes and the other Credit
Documents.  Administrative Agent, on behalf of and in the name of Lenders, is
hereby authorized, in the name of Borrower and/or Acadia Investors II, at any
time or from time to time following the occurrence and during the continuance of
an Event of Default while any Obligations are outstanding, to notify any or all
parties obligated to Borrower with respect to the Capital Commitments to make
all payments due or to become due thereon directly to Administrative Agent on
behalf of Lenders, at a different account number, or to initiate one or more
Capital Calls of the Capital Commitments in order to pay the Obligations. With
or without such general notification, following the occurrence and during the
continuance of an Event of Default while any Obligations are outstanding,
Administrative Agent, on behalf of Lenders, (1) may make Capital Calls in
Borrower's, Managing Member's or Acadia Investors II's name (to the extent
permitted under the Stockholders Agreement and the Operating Agreement), (ii)
may take or bring in Borrower's, Managing Member's or Acadia Investors II's name
(to the extent permitted under the Stockholders Agreement and the Operating
Agreement) all steps, actions, suits or proceedings deemed by Administrative
Agent necessary or desirable to effect possession or collection of payments,
(iii) may complete in Borrower's, Managing Member's or Acadia Investors II's
name any contract or agreement of Borrower (to the extent permitted under the
Stockholders Agreement and the Operating Agreement) required to realize upon the
Capital Commitments, (iv) may compromise in Borrower's, Managing Member's or
Acadia Investors II's name any claims related to the Capital Commitments, (v)
may exercise in Borrower's, Managing Member's or Acadia Investors II's name any
right, privilege, power or remedy provided to Borrower or Managing Member, or
under Borrower's organizational documents or under the Stockholders Agreement
and the Operating Agreement required to realize upon the Capital Commitments.
Regardless of any provision hereof, in the absence of gross negligence or
willful misconduct by Administrative Agent or any Lender, neither Administrative
Agent nor any Lender shall ever be liable for failure to collect or for failure
to exercise diligence in the collection, possession, or any transaction
concerning all or part of the Capital Calls or Capital Commitments or sums due
or paid thereon, nor shall they be under any obligation whatsoever to anyone by
virtue of the security interests and Liens relating to the Capital Calls or
Capital Commitments.
 
 
57

--------------------------------------------------------------------------------

 
(e) Administrative Agent, on behalf of Lenders, is hereby authorized and
empowered, following the occurrence and during the continuance of an Event of
Default, on behalf of Borrower, Managing Member and/or Acadia Investors II, to
endorse the name of Borrower, Managing Member and Acadia Investors II, upon any
check, draft, instrument, receipt, instruction or other document or items,
including, but not limited to, all items evidencing payment upon a Capital Call
of any Person to Borrower, Managing Member or Acadia Investors II coming into
Administrative Agent's possession, and to receive and apply the proceeds
therefrom in accordance with the terms hereof.  Administrative Agent on behalf
of Lenders is hereby granted an irrevocable power of attorney, which is coupled
with an interest, to execute all checks, drafts, receipts, instruments,
instructions or other documents, agreements, or items on behalf of Borrower,
Managing Member and Acadia Investors II, either before or after demand of
payment hereunder or under the Notes or any other Obligation but only following
the occurrence and during the continuance of an Event of Default as shall
reasonably be deemed by Administrative Agent to be necessary or advisable to
protect the security interests and Liens in the Capital Commitments, the
membership interests in Borrower or the repayment of the Obligations, and
neither Administrative Agent nor any Lender shall incur any liability in
connection with or arising from its exercise of such power of attorney in the
absence of gross negligence or willful misconduct.
 
 
58

--------------------------------------------------------------------------------

 
(f) Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuation of an Event of Default, Borrower and
Acadia Investors II shall be permitted to make a single Capital Call provided
(i) the proceeds of such Capital Call are deposited into the Subscription
Account, (ii) Borrower directs that such proceeds together with any other funds
held in the Subscription Account shall be released by Administrative Agent to
prepay the Notes in their entirety and/or held by Administrative Agent, for the
benefit of the Lenders, as cash collateral for the Obligations, including,
without limitation, the full amount of the Aggregate Outstanding Extensions of
Credit, for application by Administrative Agent and Lenders to amounts due
Administrative Agent and Lenders hereunder until the expiration, or return for
cancellation, of all Letters of Credit and payment of all other outstanding
Obligations hereunder, together with costs, expenses, funding losses, interest
and penalties incurred therein as expressly contemplated in this Agreement and
(iii) Borrower terminates the Credit Facility and agrees that upon the
occurrence of an Event of Default Borrower shall have no further right to the
making of any Loan or the issuance of any Letter of Credit hereunder.
 
(g) The application by Lenders of such funds hereunder shall, unless
Administrative Agent shall agree otherwise in writing, be first to the payment
of reasonable costs and expenses due Lenders under this Agreement, second to the
payment of accrued interest due hereunder or under the Notes and last to the
payment of the principal due hereunder.  Borrower acknowledges that all funds so
transferred into the Subscription Account shall be the property of Borrower only
and not subject to any Lien of any party, other than Administrative Agent and
Lenders.
 
Section 11.02. Subordination of Claims.
 
(a) Until the Obligations shall be paid and satisfied in full and except as
expressly permitted under Section 11.01, Borrower, Managing Member and Acadia
Investors II shall not receive or collect, directly or indirectly, from any
Investor any amount upon the Investor Claims other than pursuant to this Section
11.02.
 
(b) Without the prior written consent of Administrative Agent, after the
occurrence and during the continuation of an Event of Default Borrower and
Acadia Investors II shall not (i) exercise or enforce any creditor or other
right it may have against an Investor on account of any Investor Claims, (ii)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interest, collateral rights, judgments or other encumbrances
on assets of such Investor held by its as security for any Investor Claims, or
(iii) exercise any rights or remedies against an Investor under a Stockholders
Agreement or the Operating Agreement.
 
 
59

--------------------------------------------------------------------------------

 
(c) Managing Member hereby agrees that its right to receive the Asset Management
Fees as set forth in the Operating Agreement is subordinated to the Obligations,
provided, however, so long as no Event of Default has occurred and is
continuing, Acadia Investors II shall be entitled to receive the Asset
Management Fees pursuant to the terms of the Operating Agreement.
 




[Remainder of page intentionally left blank]


 
60

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.
 

 
ACADIA STRATEGIC OPPORTUNITY FUND II,
 
LLC, a Delaware limited liability company
   
By:  Acadia Realty Acquisition II, LLC,
 
a Delaware limited liability company,
 
its managing member
   
By:  Acadia Realty Limited Partnership,
 
its sole member
   
By:  Acadia Realty Trust,
 
its general partner
     
By   __________________________
 
Robert Masters
 
Senior Vice President
   
Address for notices:
   
c/o Acadia Realty Trust
 
1311 Mamaroneck Avenue, Suite 260
 
White Plains, New York 10605
     
ACADIA REALTY ACQUISITION II, LLC,
 
a Delaware limited liability company
   
By:  Acadia Realty Limited Partnership,
 
its sole member
   
By:  Acadia Realty Trust,
 
its general partner
     
By   __________________________
 
Robert Masters
 
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 


 
ACADIA INVESTORS II, INC., a Maryland
 
corporation
     
By   __________________________
 
Name:
 
Title:
     
BANK OF AMERICA, N.A., successor by merger
 
to Fleet National Bank
     
By   __________________________
 
Gregory Egli
 
Senior Vice President
   
Address for notices and Applicable Lending Office:
   
One Bryant Park, 35th Floor
 
New York, New York 10036
 
Attention:     Mr. Gregory Egli
     
BANK OF AMERICA, N.A.
 
(as Administrative Agent)
     
By   __________________________
 
Gregory Egli
 
Senior Vice President
   
Administrative Agent's Office and address for
 
notices:
   
One Bryant Park, 35th Floor
 
New York, New York 10036
 
Attention:     Mr. Gregory Egli

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


AUTHORIZATION LETTER












____________, 2010




[Name and address of Administrative Agent]




 
Re:
Third Amended and Restated Credit Agreement dated as of March 3, 2010 (the
"Credit Agreement"; capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement) among us, as
Borrower, Acadia Realty Acquisition II, LLC, Acadia Investors II, Inc., the
Lenders named therein, and you, as Administrative Agent for said Lenders
 



Dear Sir/Madam:
 
In connection with the captioned Credit Agreement, we hereby designate any of
the following persons to give to you instructions, including notices required
pursuant to the Credit Agreement, orally, by telephone or teleprocess, or in
writing:
 
Michael Nelsen
Robert Masters
Richard Hartmann


Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them.  We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.
 
You and Lenders shall be fully protected in, and shall incur no liability to us
for, acting upon any instructions which you in good faith believe to have been
given by any person designated above, and in no event shall you or Lenders be
liable for special, consequential or punitive damages.  In addition, we agree to
hold you and Lenders and your and their respective agents harmless from any and
all liability, loss and expense arising directly or indirectly out of
instructions that we provide to you in connection with the Credit Agreement
except for liability, loss or expense occasioned by your gross negligence or
willful misconduct.
 
 
 

--------------------------------------------------------------------------------

 
Upon notice to us, you may, at your option, refuse to execute any instruction,
or part thereof, without you or any Lender incurring any responsibility for any
loss, liability or expense arising out of such refusal if you in good faith
believe that the person delivering the instruction is not one of the persons
designated above or if the instruction is not accompanied by an authentication
method that we have agreed to in writing.
 
We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

  Very truly yours,       
ACADIA STRATEGIC OPPORTUNITY FUND II,
 
LLC, a Delaware limited liability company
   
By:  Acadia Realty Acquisition II, LLC,
 
a Delaware limited liability company,
 
its managing member
   
By:  Acadia Realty Limited Partnership,
 
its sole member
   
By:  Acadia Realty Trust,
 
its general partner
     
By   __________________________
 
Robert Masters
 
Senior Vice President



 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT B


INCLUDED INVESTORS/CAPITAL COMMITMENTS
 
 
 
Investors
 
Capital
Commitment
   
Percentage
Interest
   
Paid
Capital
Contributions
   
Unpaid
Capital
Commitments
                           
Included Investors with Applicable Requirements
                       
Yale University
  $ 52,383,677       20.00 %   $ 40,006,686     $ 12,376,991  
The Vanderbilt University
    8,730,611       3.33 %     6,667,783       2,062,828  
The Board of Trustees of the Leland Stanford Junior University
    43,653,064       16.67 %     33,338,904       10,314,160  
Gloster, LLC
    43,653,064       16.67 %     33,338,904       10,314,160       $ 148,420,416
            $ 113,352,277     $ 35,068,139  
Included Investors without Applicable Requirements
                               
Carnegie Corporation of New York
  $ 17,461,226       6.67 %   $ 13,335,561     $ 4,125,665  
The William and Flora Hewlett Foundation
    21,826,532       8.33 %     16,669,452       5,157,080  
The Dupont Pension Trust
    21,826,532       8.33 %     16,669,452       5,157,080         61,114,290  
            46,674,465       14,439,825  
Total
  $ 209,534,706       80.00 %*   $ 160,026,742     $ 49,507,964  



Non-Included Investor
                       
Acadia Realty Acquisition II, LLC
  $ 52,383,678       20.00 %   $ 40,006,685     $ 12,376,993  

 
____________________
*Note:   Acadia Realty Acquisition II, LLC holds a 20% interest but is not an
Included Investor
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


INVESTOR ACKNOWLEDGMENT


[Investor Acknowledgment - Investor to copy/print on letterhead]
 
 

 
[Leave date blank - Borrower's counsel
should obtain authorization to complete
date upon closing]
 
____________, 200___


Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036


 
Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Investor") and Fleet National Bank ("Fleet"), as amended and restated by that
certain Amended and Restated Credit Agreement dated as of March 21, 2006 by and
among Borrower, Managing Member, Investor and Fleet (the "First Restated
Agreement"), as modified by that certain Modification of Amended and Restated
Credit Agreement dated as of February, 2008 by and among Borrower, Managing
Member, Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA") and The Bank of New York (the "Amendment", as
amended and restated by that certain Third Amended and Restated Credit Agreement
dated as of February 27, 2009 (the "Second Restated Agreement") among Borrower,
Managing Member, Investor, BofA, certain other lenders which are, or may become,
lenders pursuant to such Agreement (BofA and such other lenders, collectively,
"Lenders") and Bank of America, N.A., as administrative agent ("Administrative
Agent"), as further amended and restated by that certain Third Amended and
Restated Agreement dated as of March 3, 2010 by and among Borrower, Managing
Member, Investor, Lenders and Administrative Agent (the "Third Restated
Agreement", and, as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement")
 



Ladies and Gentlemen:
 
In order to induce Lenders to provide the Credit Facility to Borrower, the
undersigned hereby acknowledges and agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
We have entered into that certain that certain Stockholders Agreement by and
among Investor, Yale University, The Vanderbilt University, Carnegie Corporation
of New York, The Board of Trustees of the Leland Stanford Junior University,
State Street Bank and Trust Company as Trustee for the Dupont Pension Trust and
The William and Flora Hewlett Foundation dated as of October 15, 2004 (effective
as of August 15, 2004) as amended by First Amendment to Stockholders Agreement
dated as of August 15, 2004, as the same may hereafter be modified in compliance
with the terms of this Agreement (the "Stockholders Agreement"; all capitalized
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Stockholders Agreement), pursuant to which we have (i) purchased
shares of stock in Investor, which is a member in Borrower and (ii) committed to
make cash contributions of capital ("Capital Contributions") to Investor on the
terms and subject to the conditions set forth in the Stockholders Agreement with
an Aggregate Capital Commitment of $____________ (our "Capital Commitment"),
which Capital Contributions are to be contributed by Investor to Borrower
pursuant to the terms of the Operating Agreement.
 
As of the date hereof, our Remaining Capital Commitment is $____________, which
may be drawn upon the delivery of one or more Drawdown Notices pursuant to and
in accordance with the Stockholders Agreement.
 
We hereby agree that we shall deliver to Administrative Agent from time to time
upon the request of Managing Member, Investor, Administrative Agent or any
Lender, a certificate setting forth the amount of our Remaining Capital
Commitment.  [Add for Dupont Trust and Hewlett Trust:   We hereby further agree
to deliver to Administrative Agent the financial statements as and when required
under Section 6.06(11) of the Credit Agreement.]
 
We hereby acknowledge and agree that under the terms of and subject to the
conditions set forth in the Stockholders Agreement, we are obligated to fund our
undrawn Aggregate Capital Commitment required on account of calls for Capital
Contributions duly made in accordance with the terms of the Stockholders
Agreement (including, without limitation, subsequent calls for Capital
Contributions made in connection with a shortfall in funds available to Borrower
as a result of the failure of any other Major Stockholder or Managing Member to
advance funds with respect to a call for Capital Contributions duly made).  In
addition, we hereby acknowledge and confirm to Administrative Agent, Lenders,
Managing Member and Investor that we will make Capital Contributions to the
extent of our unfunded Aggregate Capital Commitment, to be applied to the
repayment of outstanding obligations under the Credit Agreement, whether such
Capital Contributions are called by Managing Member, Investor or Administrative
Agent for such purpose on behalf of Managing Member and Investor (whether or not
any Person is then acting as Managing Member for Borrower or Manager for
Investor) without defense, counterclaim or offset of any kind, all of which we
hereby waive.  Notwithstanding anything to the contrary in the Stockholders
Agreement or Operating Agreement, we hereby acknowledge and agree that (i) our
obligation to fund our Aggregate Capital Commitment as and when requested by
Administrative Agent is unconditional and (ii) Administrative Agent shall not be
required to state any specific purpose or use of funds, deliver any supporting
documentation whatsoever or comply with any formalities when making a Drawdown
on our Aggregate Capital Commitment, except that such Drawdown must be made in
writing.
 
 
2

--------------------------------------------------------------------------------

 
 
We hereby (i) acknowledge that Borrower, Managing Member and Investor, pursuant
to the terms of the Stockholders Agreement are making a collateral assignment to
Administrative Agent for the benefit of Lenders of the right to call all future
draws under the Stockholders Agreement to secure all loans and other extensions
of credit made under the Credit Facility and all other obligations of Borrower
under the Credit Agreement and the other Credit Documents (as defined in the
Credit Agreement), (ii) represent that as of the date hereof, (A) to the best of
our knowledge there is no default or circumstance which with the passage of time
and/or the giving of notice would constitute a default under the Operating
Agreement or the Stockholders Agreement, (B) the Stockholders Agreement has not
been modified or amended except for the amendment referred to above and is in
full force and effect and enforceable against the undersigned in accordance with
its terms and (C) we do not have any right of offset against, or reduction to,
our obligation to fund our undrawn Aggregate Capital Commitment, (iii)
acknowledge that for so long as the Credit Facility is in place we will not
amend, modify, supplement, cancel, terminate, reduce or suspend any of the
provisions of the Stockholders Agreement or the Operating Agreement relating to
the Aggregate Capital Commitments, the making of Capital Contributions or the
incurrence of indebtedness or any other provisions that would adversely affect
the rights of Administrative Agent or Lenders without your prior written consent
and (iv) acknowledge that until otherwise instructed by both Borrower and you in
writing, all future Capital Contributions made by us under the Stockholders
Agreement will be made by wire transfer to the following account which Borrower
has also pledged as security for the Obligations (as such term is defined in the
Credit Agreement):
 
 
Bank:
Bank of America, N.A.

 
Bank Address:
One Bryant Park, 35th Floor

 
New York, New York 10036

 
Account Number:
9489651466

 
ABA Number:
021200339

 
Account Name:
Acadia Strategic Opportunity Fund II, LLC

 
Contact Person:
Mr. Gregory Egli

 
Telephone:
646-855-2630



[Add to Yale acknowledgment:  The undersigned represents, warrants and agrees to
and with you that Yale University fully and irrevocably guarantees payment by
Gloster LLC of Gloster LLC's Capital Commitment to Investor.  Alternatively,
Yale to provide separate guaranty in form acceptable to Lenders.]
 
 
3

--------------------------------------------------------------------------------

 
 
We understand that Lenders and Administrative Agent will be relying upon the
statements and agreements made herein in connection with making the Credit
Facility available to Borrower and, accordingly, hereby acknowledge that Capital
Contributions we make under the Stockholders Agreement will not satisfy our
obligation to fund our undrawn Aggregate Capital Commitment unless such Capital
Contributions are paid into the above account (unless we are otherwise
instructed by Borrower and Administrative Agent as described above).  We hereby
acknowledge that the terms of the Credit Agreement and of each other Credit
Document (as defined therein) can be modified without further notice to us or
our consent.  In addition, we understand that the Credit Agreement and this
Investor Acknowledgment shall be for the benefit of Administrative Agent,
Lenders, and Lenders' successors and assigns, and that this Investor
Acknowledgment will remain in effect until we are notified jointly by
Administrative Agent and Managing Member that the Credit Facility has been
terminated.
 

 
Very truly yours,
     
_________________________
         
By__________________________________________
 
Name:
 
Title:

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT D


NOTE




$____________
New York, New York
 
____________, 2010

 


For value received, ACADIA STRATEGIC OPPORTUNITY FUND II, LLC, a Delaware
limited liability company ("Maker") hereby covenants and promises to pay to the
order of [NAME OF LENDER] or its successors or assigns (collectively, "Lender"),
at the principal office of BANK OF AMERICA, N.A. located at One Bryant Park,
35th Floor, New York, New York 10036 ("Administrative Agent") for the account of
the Applicable Lending Office of Lender, the principal sum of
_________________________ Dollars ($____________) or so much thereof as shall be
advanced and remain unpaid pursuant to the Loan Agreement (as defined below), in
lawful money of the United States and in immediately available funds, in
accordance with the terms set forth in the Loan Agreement.  Maker also covenants
and promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement.  Any amount of principal hereof which is not
paid when due, whether at stated maturity, by acceleration, or otherwise, shall
bear interest from the date when due until said principal amount is paid in
full, payable on demand, at the Default Rate.
 
This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of the date hereof (as the same may be amended or
supplemented from time to time, the "Loan Agreement") among Maker, as Borrower,
Acadia Realty Acquisition II, LLC, Acadia Investors II, Inc., the lenders named
therein (including Lender), as Lenders, and Administrative Agent, as
Administrative Agent for Lenders.  All of the terms, conditions and provisions
of the Loan Agreement are hereby incorporated by reference.  All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Loan Agreement.
 
The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Maker agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys' fees and expenses.
 
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by the Laws of the State of New York (without giving
effect to New York's principles of conflicts of law), provided that, as to the
maximum lawful rate of interest which may be charged or collected, if the Laws
applicable to Lender permit it to charge or collect a higher rate than the Laws
of the State of New York, then such Law applicable to Lender shall apply to
Lender under this Note.
 
Anything herein to the contrary notwithstanding, the obligations of Maker under
this Note shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt of any such payment by Lender would be
contrary to provisions of Law applicable to Lender limiting the maximum rate of
interest that may be charged or collected by Lender.
 
IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.
 

 
ACADIA STRATEGIC OPPORTUNITY FUND II, LLC,
a Delaware limited liability company
         
By:
 
Acadia Realty Acquisition II, LLC, a Delaware limited liability company, its
managing member

 

 
By:
 
Acadia Realty Limited Partnership,
its sole member




 
By:
 
Acadia Realty Trust, its
general partner




 
By
       
Robert Masters
     
Senior Vice President
 

 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT E


CLOSING CERTIFICATE




Pursuant to Section 4.01(c) of that certain Third Amended and Restated Credit
Agreement, dated as of the date hereof (the "Credit Agreement"; capitalized
terms used herein without definition are used as defined in the Credit
Agreement), among Acadia Strategic Opportunity Fund II, LLC, a Delaware
liability company ("Borrower"), as Borrower, Acadia Realty Acquisition II, LLC,
Acadia Investors, Inc., the lenders named therein and Administrative Agent, as
Administrative Agent for Lenders, the undersigned hereby certifies to
Administrative Agent and Lenders as follows:
 
(a) The Certificate of Formation of Borrower previously delivered to
Administrative Agent in connection with the execution and delivery of the Credit
Agreement has not been amended or modified;
 
(b) The Operating Agreement of Borrower dated as of October 15, 2004 (effective
as of August 15, 2004) previously delivered to Administrative Agent in
connection with the execution and delivery of the Credit Agreement has been
amended by First Amendment to Amended and Restated Operating Agreement of
Borrower dated as of August 15, 2004 by and among Managing Member and Acadia
Investors II, Inc. dated as of August 15, 2004, as supplemented by that certain
Pledge Agreement dated as of June 15, 2004 from Acadia Investors II, Inc. to
Borrower, and as amended by Second Amendment to Amended and Restated Operating
Agreement of Borrower by and among Managing Member and Acadia Investors II dated
as of January 1, 2006, and the Operating Agreement, as so amended and
supplemented, has not been further modified, amended or supplemented and is in
full force and effect;
 
(c) Attached hereto as "Exhibit A" is a certificate dated as of a recent date
from the Secretary of State of Delaware evidencing the good standing of Borrower
in such jurisdiction; and
 
(d) Immediately prior to and immediately after the date hereof, no Default or
Event of Default shall have occurred and will be continuing.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has hereunto executed this Closing
Certificate as of this ______ day of ____________, 2010.
 

 
ACADIA STRATEGIC OPPORTUNITY FUND II, LLC,
a Delaware limited liability company
         
By:
 
Acadia Realty Acquisition II, LLC, a Delaware limited liability company, its
managing member

 

 
By:
 
Acadia Realty Limited Partnership,
its sole member




 
By:
 
Acadia Realty Trust, its
general partner




 
By
       
Robert Masters
     
Senior Vice President
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


JURISDICTIONS FOR FILING OF FINANCING STATEMENTS


 
Debtor
Jurisdiction
   
Borrower
State of Delaware
   
Managing Member
State of Delaware
   
Acadia Investors II
State of Maryland

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


COMPLIANCE AND BORROWING BASE CERTIFICATE




Robert Masters does hereby certify to Bank of America, N.A., as Administrative
Agent ("Agent") and the Lenders referred to in the Credit Agreement referred to
below as follows:
 
1. I am a Senior Vice President and General Counsel of Acadia Realty Trust, the
general partner of Acadia Realty Limited Partnership, the sole member of Acadia
Realty Acquisition II, LLC ("Managing Member"), which is the managing member of
Acadia Strategic Opportunity Fund II, LLC ("Borrower").
 
2. This certificate is the Borrowing Base Certificate referred to in Section
4.01(c) of the Third Amended and Restated Credit Agreement ("Credit Agreement")
dated as of March 3, 2010 among Borrower, the Managing Member, Acadia Investors
II, Inc., Agent and Lenders named therein.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  This certificate is being delivered to the Administrative Agent and
Lenders with the understanding that Administrative Agent and Lenders will be
relying on the accuracy hereof.
 
3. As of the date hereof the aggregate Capital Commitments of the Investors is
$____________ and the aggregate Unpaid Capital Commitments is $____________.
 
4. Exhibit 1 annexed hereto contains a list of the Included Investors and
Investors which are not Included Investors and sets forth their respective
interests in Borrower, Capital Commitments and Unpaid Capital Commitments, all
as of the date hereof.
 
5. The Available Commitment as of the date hereof is $____________, a
calculation of which is set forth on Exhibit 2 annexed hereto.
 
6. The cost basis of each Investment owned by Borrower as of the date hereof is
separately identified and quantified on Exhibit 3 annexed hereto and the
aggregate of such amounts is $____________ (the "Investment Amount").  Each
obligation which constitutes Indebtedness or Guaranteed Obligations of Borrower
and its Subsidiaries is separately identified and quantified on Exhibit 4
annexed hereto and the aggregate of such amounts is $____________ (the
"Indebtedness and Guaranteed Obligations Amount").  As of the date hereof, the
Indebtedness and Guaranteed Obligations Amount constitutes ______% of the
Investment Amount and therefore Borrower [is] [is not] in compliance with
Section 7.01 of the Credit Agreement.
 
7. As of the date hereof, Borrower has observed or performed all of its
covenants and other agreements in all material respects, and satisfied every
material condition, contained in the Credit Agreement and the other Credit
Documents to be observed, performed or satisfied by it, and the undersigned
officer knows of no Default or Event of Default which has occurred and is
continuing, except as follows:  [If none, state "none", otherwise specify the
nature and period of existence of the Default or Event of Default and what
action Borrower has taken or proposes to take with respect thereto.]
 
 
 

--------------------------------------------------------------------------------

 
 
8. Each of the Investors has delivered Investor Acknowledgments and copies of
such organizational documentation or other documentation evidencing each such
Investor's authority to execute and deliver its Investor Acknowledgment to
Administrative Agent and Lenders as required by the Credit Agreement.
 
9. As of the date hereof, Borrower has observed or performed all of its
covenants and other agreements in all material respects, and satisfied every
material condition, contained in the Credit Agreement and the other Credit
Documents to be observed, performed or satisfied by it, and that the undersigned
knows of no Default or Event of Default which has occurred and is continuing.
 
Dated:   As of ____________, 2010
                         
Robert Masters
     
Senior Vice President - General Counsel
 

 
 
2

--------------------------------------------------------------------------------

 


Exhibit 1




Investors
 
Capital
Commitment
   
Percentage
Interest
 
Paid
Capital
Contributions
 
Unpaid
Capital
Commitments
Included Investors with Applicable Requirements
             
Yale University
  $ 52,383,677       20.00 %    
$____________
Dore LP1
    8,730,611       3.33 %    
____________
The Board of Trustees of the Leland Stanford Junior University
    43,653,064       16.67 %    
____________
Gloster, LLC2
    43,653,064       16.67 %    
____________
Included Investors without Applicable Requirements
               
Carnegie Corporation of New York
    17,461,226       6.67 %    
____________
The William and Flora Hewlett Foundation
    21,826,532       8.33 %    
____________
The Dupont Pension Trust
    21,826,532       8.33 %    
____________
Non-Included Investors
                     
Acadia Realty Acquisition II, LLC3
    52,383,678       20.00 %    
____________
Total      
  $ 261,918,384       100 %    
$____________

_________________________
 
1
The Vanderbilt University is the Investor Guarantor of Dore Capital Real Estate,
L.P.

2
Yale University is the Investor Guarantor of Gloster LLC

3
Guarantor is the Investor Guarantor of Acadia Realty Acquisition II, LLC

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2




Lesser of (x) $___________ (Total Commitment as the same may have been reduced
pursuant to Section 2.14 of the Credit Agreement) and (y) the sum of (1)
$____________ (90% of the Unpaid Capital Commitments of all Included Investors
which satisfy the Applicable Requirements) plus (2) $____________ (50% of the
Unpaid Capital Commitment of Managing Member) plus (3) $____________ (80% of the
Unpaid Capital Commitments of all other Included Investors).
 
$____________ plus $____________ plus $____________ = $____________.  Therefore,
the Available Commitment is currently $____________.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H


CAPITAL STOCK OF SUBSIDIARIES




Acadia-P/A Holding Company, LLC ("P/A Holding"):
90% owned by Borrower
Acadia-PA East Fordham Acquisitions, LLC
100% owned by P/A Holdings
P/A-Acadia Pelham Manor, LLC
100% owned by P/A Holdings
Acadia-PA Sherman Avenue, LLC
100% owned by P/A Holdings
Acadia-P/A Canarsie, LLC
100% owned by P/A Holdings
Canarsie Plaza LLC
80% owned by Acadia-P/A Canarsie, LLC
Acadia-P/A Albee LLC
100% owned by P/A Holdings
Acadia-P/A/T Albee LLC
95% owned by Acadia-P/A Albee LLC
Albee Office Development LLC
50% owned by Acadia-P/A/T Albee LLC
Albee Retail Development LLC
75% owned by Acadia-P/A/T Albee LLC
Albee Development LLC
1.5% owned by Albee Office Development LLC
32% owned by Albee Retail Development LLC
Fordham Place Office LLC
100% owned by P/A Holdings
APA 216th Street LLC
100% owned by P/A Holdings
Acadia-P/A 161st Street LLC
100% owned by P/A Holdings
Acadia-P/A Liberty LLC
100% owned by P/A Holdings
Acadia Marsh Investors LLC
100% owned by Borrower
Acadia Shopko Investors LLC
100% owned by Borrower
Acadia Oakbrook LLC
100% owned by Borrower
Acadia Atlantic Avenue LLC
100% owned by Borrower

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


ASSIGNMENT AND ASSUMPTION AGREEMENT




ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of ____________, 200__, among
[NAME OF ASSIGNING BANK] ("Assignor") and [NAME OF ASSIGNEE] ("Assignee").
 
Preliminary Statement
 
1. This Assignment and Assumption Agreement (this "Agreement") relates to the
Third Amended and Restated Credit Agreement (as the same may be amended from
time to time, the "Loan Agreement") dated as of March 3, 2010 among Acadia
Strategic Opportunity Fund II, LLC ("Borrower"), Acadia Realty Acquisition II,
LLC, Acadia Investors II, Inc., the lender(s) party thereto (each a "Lender"
and, collectively, "Lenders") and Bank of America, N.A., as administrative agent
("Administrative Agent").  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.
 
2. Subject to the terms and conditions set forth in the Loan Agreement, Assignor
has made an Individual Commitment to Borrower in an aggregate principal amount
of $____________ ("Assignor's Loan Commitment").
 
3. The aggregate outstanding principal amount under Assignor's Loan Commitment
at the commencement of business on the date hereof is $____________.
 
4. Assignor desires to assign to Assignee all of the rights of Assignor under
the Loan Agreement in respect of a portion of Assignor's Loan Commitment and the
Loans and other extensions of credit made or participated in by Assignor
pursuant thereto, such portion being in an amount equal to $____________ (the
"Assigned Loan and Commitment"), of which $____________ is currently outstanding
and $____________ is still to be extended to Borrower pursuant to the Loan
Agreement; and Assignee desires to accept assignment of such rights and assume
the corresponding obligations from Assignor on such terms.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1.  Assignment.  Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment, including, without limitation, Assignor's
obligations with respect to the undisbursed portion, if any, thereof.  Upon the
execution and delivery hereof by Assignor, Assignee, and (if applicable)
Administrative Agent and the payment of the amount specified in Section 2 hereof
required to be paid on the date hereof, (1) Assignee shall, as of the
commencement of business on the date hereof, succeed to the rights and
obligations of a Lender under the Loan Agreement with an Individual Commitment
in an amount equal to the Assigned Loan and Commitment, and (2) the Individual
Commitment of Assignor shall, as of the commencement of business on the date
hereof, be reduced correspondingly and Assignor released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee.  Assignor represents and warrants that it (x) owns the Assigned Loan
and Commitment free and clear of all liens and other encumbrances created by
Assignor and (y) is legally authorized to enter into and perform this
Agreement.  Except as provided in the immediately preceding sentence, the
assignment provided for herein shall be without representation or warranty by,
or recourse to, Assignor.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  Payments.  As consideration for the assignment and sale contemplated
in Section 1 hereof, Assignee shall pay to Assignor on the date hereof, in
immediately available funds, an amount equal to the outstanding principal amount
under the Assigned Loan and Commitment recited in paragraph 4 of the Preliminary
Statement above.  Each of Assignor and Assignee hereby agrees that if it
receives any amount under the Loan Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party's interest therein and shall promptly
pay the same to such other party.
 
SECTION 3. Consent; Execution and Delivery of Notes.  [This Agreement is
conditioned upon the consent of Administrative Agent pursuant to Section 10.10
of the Loan Agreement.  The execution of this Agreement by Administrative Agent
is evidence of this consent.] [Consents not required for certain assignments to
entities related to a Lender.]  Pursuant to Section 10.10 of the Loan Agreement,
Borrower has agreed to execute and deliver Notes payable to the respective
orders of Assignee and Assignor to evidence the assignment and assumption
provided for herein.  Assignee has designated as its Applicable Lending Office,
and as its address for notices, the office identified as such below.
 
SECTION 4.  Non-Reliance on Assignor.  Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Credit Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Credit Document in respect of the Loan
Agreement or any other Credit Document.  Assignee acknowledges that it has,
independently and without reliance on Assignor, any other Lender or
Administrative Agent, and based on such documents and information as it has
deemed appropriate, made its own analysis of the Collateral, credit analysis of
Borrower and Guarantor and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
Collateral and of the business, affairs and financial condition of Borrower and
the other parties to the Credit Documents.
 
SECTION 5.  Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the Laws of the State of New York (without
giving effect to New York's principles of conflicts of law).
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 6.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
SECTION 7.  Certain Representations and Agreements by Assignee. Assignee
represents that it is legally authorized to enter into and perform this
Agreement.  In addition, Assignee hereby represents that it is entitled to
receive any payments to be made to it under the Loan Agreement or hereunder
without the withholding of any tax and agrees to furnish the evidence of such
exemption as specified therein and otherwise to comply with the provisions of
Section 9.13 of the Loan Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 

   
By
         
Name:
       
Title:
                         
[NAME OF ASSIGNEE]
                         
By
         
Name:
       
Title:
                         
Assignee's Applicable Lending Office and Address for Notices:
             
[Assignee]
     
[Address]
     
Attention:
       
Telephone:
(___) ________
                         
BANK OF AMERICA, N.A.
                         
By
         
Name:
       
Title:
 

 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT J


UCC-1 FINANCING STATEMENTS






[Attached]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT K


FORM OF INVESTOR REAFFIRMATIONS






[Attached]
 
 
 

--------------------------------------------------------------------------------

 


[Investor Acknowledgment Reaffirmation -
Vanderbilt University to copy/print on letterhead]






As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $2,062,828, which may be drawn upon the delivery
of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
         
VANDERBILT UNIVERSITY
                 
By
       
Matthew W. Wright
     
Vice Chancellor for Investments
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
Gloster LLC to copy/print on letterhead]






As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $10,314,160, which may be drawn upon the
delivery of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
       
GLOSTER, LLC
       
By:
Fourth Century, LLC, its managing member

 

 
By:
3C Corporation, its managing member

 
 
 

 
By
       
David F. Swensen
     
President
 

 
Exhibit A  -  Investor Acknowledgment


 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
Yale University to copy/print on letterhead]




As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $12,376,991, which may be drawn upon the
delivery of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
           
YALE UNIVERSITY
                     
By
           
David F. Swensen
       
Chief Investment Officer
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
Stanford to copy/print on letterhead]




As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $10,314,160, which may be drawn upon the
delivery of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
           
THE BOARD OF TRUSTEES OF THE LELAND
STANFORD JUNIOR UNIVERSITY
                     
By
           
Laudan Nabizadeh
       
Director, Real Estate & Natural Resources
       
Investments
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
State Street/Dupont to copy/print on letterhead]




As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $5,157,080, which may be drawn upon the delivery
of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
           
STATE STREET BANK AND TRUST
COMPANY, as Trustee for the DuPont Pension
Trust
                     
By
           
Name:
       
Title:
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
Carnegie Corp. to copy/print on letterhead]

 
As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $4,125,665, which may be drawn upon the delivery
of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 
 

 
Very truly yours,
           
CARNEGIE CORPORATION OF NEW YORK
                     
By
           
D. Ellen Shuman
       
Vice President and Chief Investment Officer
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT K (Continued)


[Investor Acknowledgment Reaffirmation -
Hewlett Foundation to copy/print on letterhead]



As of March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Investor") executed
and delivered to Administrative Agent for Lenders a letter agreement dated
contemporaneously with the Credit Agreement, a copy of which is attached hereto
as Exhibit A (the "Investor Acknowledgment").  Investor has been advised that
Borrower has requested that Lenders modify the Credit Agreement to, among other
things, extend the maturity date of the Credit Agreement.  In connection with
the extension, Borrower has agreed that the maximum principal amount of the
credit facility under the Credit Agreement will be $40,000,000 and has agreed to
increase the "Applicable Margin" (as such quoted term is defined in the Credit
Agreement) (such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the Investor Acknowledgment and in order to induce Lenders to enter
into the Extension Modification, the undersigned hereby acknowledges and agrees
as follows (capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Gloster LLC, Yale
University, The Vanderbilt University, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $5,157,080, which may be drawn upon the delivery
of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
           
THE WILLIAM AND FLORA HEWLETT FOUNDATION
                     
By
           
Laurance R. Hoagland, Jr.
       
Vice President and Chief Investment Officer
 

 
Exhibit A  -  Investor Acknowledgment
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT L


FORM OF GLOSTER PRINCIPAL REAFFIRMATION






[Attached]




 
 

--------------------------------------------------------------------------------

 


[Guaranty Reaffirmation - copy/print on Yale letterhead]


 
March 3, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned ("Guarantor") executed
and delivered to Administrative Agent for Lenders a Guaranty dated as of
March 21, 2006, a copy of which is attached hereto as Exhibit A (the
"Guaranty").  Guarantor has been advised that Borrower has requested that
Lenders modify the Credit Agreement to, among other things, extend the "Maturity
Date".  In connection with the extension, Borrower has agreed to increase the
"Applicable Margin" (as such quoted terms are defined in the Credit Agreement
(such modifications, the "Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
In order to induce Lenders to enter into the Extension Modification, the
undersigned hereby acknowledges and agrees as follows (capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Guaranty):
 
1. Guarantor hereby acknowledges that the Guaranty remains unmodified and in
full force and effect.
 
2. Guarantor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with making the
Extension Modification available to Borrower.
 

 
Very truly yours,
           
YALE UNIVERSITY
                     
By
       
     
  David F. Swensen     
     
  Chief Investment Officer   

 
Exhibit A  -  Guaranty
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT L (Continued)


[Comfort Letter Reaffirmation - copy/print on Yale letterhead]




As of March 3, 2010


Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement"; the Original Credit Agreement, as
restated by the First Restated Credit Agreement, modified by the First
Modification Agreement and amended and restated by the Second Restated Credit
Agreement and as amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, the undersigned (collectively, "Gloster
Affiliates") executed and delivered to Administrative Agent for Lenders a letter
agreement dated contemporaneously with the Credit Agreement, a copy of which is
attached hereto as Exhibit A (the "Comfort Letter").  The Gloster Affiliates
have been advised that Borrower has requested that Lenders modify the Credit
Agreement to, among other things, extend the "Maturity Date".  In connection
with the extension, Borrower has agreed to increase the "Applicable Margin" (as
such quoted terms are defined in the Credit Agreement (such modifications, the
"Extension Modification").
 
 
 

--------------------------------------------------------------------------------

 
 
In order to induce Lenders to enter into the Extension Modification, the
undersigned hereby acknowledge and agree as follows (capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Comfort Letter):
 
1. The Gloster Affiliates hereby acknowledge that the Comfort Letter remains
unmodified and in full force and effect.
 
2. The Gloster Affiliates understand that Lenders and Administrative Agent will
be relying upon the statements and agreements made herein in connection with
making the Extension Modification available to Borrower.
 

 
Very truly yours,
               
FOURTH CENTURY, LLC
               
By:
 
3C Corporation, as Manager
                                 
By
             
Dale F. Swensen
           
President
                                 
YALE UNIVERSITY RETIREMENT PLAN FOR
STAFF EMPLOYEES
               
By
 
Yale University, as Administrator
                                 
By
             
Dale F. Swensen
           
Chief Investment Officer
                                 
YALE UNIVERSITY RETIREE HEALTH
BENEFITS COVERAGE TRUST
               
By:
 
Yale University, as Trustee
                                 
By
             
Dale F. Swensen
           
Chief Investment Officer
   

 
Exhibit A  -  Comfort Letter
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT M


ASSUMPTION OF INVESTOR ACKNOWLEDGMENT OBLIGATIONS




As of March ___, 2010




Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036


Re:
Revolving Credit Facility (the "Credit Facility") established pursuant to that
certain Credit Agreement dated as of March 9, 2005 (the "Original Credit
Agreement"), among Acadia Strategic Opportunity Fund II, LLC ("Borrower"),
Acadia Realty Acquisition II, LLC ("Managing Member"), Acadia Investors II, Inc.
("Acadia Investor") and Fleet National Bank ("Fleet"), as amended and restated
by that certain Amended and Restated Credit Agreement dated as of March 21, 2006
(the "First Restated Credit Agreement") among Borrower, Managing Member, Acadia
Investor, Bank of America, N.A., as successor by merger to Fleet (in its
individual capacity, "BofA"), The Bank of New York, now known as The Bank of New
York Mellon ("BNYM"; BNYM, BofA and each other lender which may become a lender
pursuant to such agreement, collectively, "Lenders") and Bank of America, N.A.,
as administrative agent ("Administrative Agent"), as amended by Modification of
Amended and Restated Credit Agreement dated as of February 29, 2008 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "First Modification Agreement") and as amended and restated by Second
Amended and Restated Credit Agreement dated as of February 27, 2009 among
Borrower, Managing Member, Acadia Investor, BofA, BNYM and Administrative Agent
(the "Second Restated Credit Agreement") and as amended by Third Amended and
Restated Credit Agreement dated as of March 3, 2010 among Borrower, Managing
Member, Acadia Investor, BofA and Administrative Agent (the "Third Restated
Credit Agreement"; the Original Credit Agreement, as restated by the First
Restated Credit Agreement, modified by the First Modification Agreement, amended
and restated by the Second Restated Credit Agreement and amended and restated by
the Third Restated Credit Agreement and as amended, supplemented or otherwise
modified from time to time, collectively, the "Credit Agreement")



Ladies and Gentlemen:
 
In connection with the Credit Agreement, The Vanderbilt University ("Original
Investor") executed and delivered to Administrative Agent for Lenders a letter
agreement dated contemporaneously with the Credit Agreement, a copy of which is
attached hereto as Exhibit A (the "Investor Acknowledgment").  The undersigned
Dore Capital Real Estate, L.P., a Delaware limited partnership ("Investor") has
requested that, pursuant to the Credit Agreement and the Investor
Acknowledgment, Lenders consent to the acquisition by Investor of 100% of
Original Investor's interest in Acadia Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
In order to induce Lenders to consent to Investor's acquisition of Original
Investor's interest in Acadia Investor, the undersigned hereby acknowledges and
agrees as follows (capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Investor Acknowledgment):
 
1. That certain Stockholders Agreement by and among Acadia Investor, Original
Investor, Yale University, Gloster, LLC, Carnegie Corporation of New York, The
Board of Trustees of the Leland Stanford Junior University, State Street Bank
and Trust Company as Trustee for the Dupont Pension Trust and The William and
Flora Hewlett Foundation dated as of October 15, 2004 (effective as of
August 15, 2004) as amended by First Amendment to Stockholders Agreement dated
as of August 15, 2004 (the "Stockholders Agreement") remains in full force and
effect and has not been modified, except for that certain [Assignment and
Assumption Agreement dated _______________] by and between Investor and Original
Investor, a true and correct copy of which is attached hereto as Exhibit B.
 
2. Investor hereby acknowledges that the Investor Acknowledgment remains
unmodified and in full force and effect.  As of the date hereof, (i) Investor's
Remaining Capital Commitment is $2,062,828, which may be drawn upon the delivery
of one or more Drawdown Notices pursuant to and in accordance with the
Stockholders Agreement and/or the Investor Acknowledgment and (ii) Investor does
not have any right of offset against, or reduction to, Investor's obligation to
fund Investor's undrawn Aggregate Capital Commitment.
 
3. Investor represents and warrants to Administrative Agent and Lenders that (i)
the sole general partner of Investor is Dore Capital Real Estate, LLC ("GP"),
(ii) GP is owned 100% by Original Investor and (iii) Original Investor is the
sole limited partner in Investor.  Investor agrees that at all times Original
Investor shall retain 100% of the ownership interests in Investor and that no
direct or indirect interests in Investor shall be transferred, assigned,
conveyed, pledged, mortgages or encumbered without the prior written consent of
Lenders.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Investor understands that Lenders and Administrative Agent will be relying
upon the statements and agreements made herein in connection with continuing to
provide credit to Borrower under the Credit Agreement.
 

 
Very truly yours,
               
DORE REAL ESTATE, L.P., a Delaware limited
partnership
                 
By:
 
Dore Capital Real Estate, LLC, its general
partner
                                 
By
             
Matthew W. Wright
           
President
   



This is to certify that this instrument was executed in my presence on the date
hereof by the party whose signature appears above in the capacity indicated.
 
 
 

               
Notary Public
           
My Commission Expires:
                                     

 
 
Exhibit A
-
Investor Acknowledgment
Exhibit B
-
Assignment and Assumption Agreement

 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT N


VANDERBILT GUARANTY






March ___, 2010


Bank of America, N.A., as Administrative Agent
One Bryant Park, 35th Floor
New York, New York 10036
 
Attention:
Real Estate Finance      
 
Re:
 
$40,000,000 Credit Facility (the "Credit Facility") from Bank of America, N.A.
("BofA"; BofA and such other lenders as may be "lenders" from time to time under
the "Agreement", as defined below) to Acadia Strategic Opportunity Fund II,
LLC_("Borrower")


Dear Sir/Madam:
 
In connection with the Credit Facility, The Vanderbilt University ("Guarantor")
executed and delivered to Lenders a letter agreement dated March 21, 2006 (the
"Original Investor Acknowledgment"), related to Guarantor's obligations to
contribute capital to Acadia Investors II, Inc. ("Acadia Investors"), a Maryland
corporation, in which Guarantor was a shareholder, with such capital
contributions intended to be further contributed by Acadia Investors (which is a
member in Borrower) to Borrower.  Pursuant to that certain
_________________________ dated _______________, Guarantor assigned 100% of its
shares of stock in Acadia Investors to Dore Capital Real Estate, L.P., a
Delaware limited partnership ("New Investor").  Pursuant to an Assumption of
Investor Acknowledgment Obligations dated as of March ___, 2010 from New
Investor to Administrative Agent (the "Assumption"; and, together with the
Original Investor Acknowledgment, as the same may hereafter be modified or
amended, the "Investor Acknowledgment"), New Investor has assumed all of
Guarantor's obligations under the Original Investor Acknowledgment.
 
To induce you and the "Lenders" (as such quoted term is defined in the Agreement
identified below) to consent to the transfer of Guarantor's interest in Acadia
Investors to New Investor and to continue to make the Credit Facility available
to Borrower in accordance with (i) a Third Amended and Restated Credit Agreement
dated as of March 3, 2010 among Borrower, as Borrower, BofA, as Lender, and
BofA, as Administrative Agent ("Administrative Agent") (said Credit Agreement,
as amended from time to time, the "Agreement"), and (ii) an Amended and Restated
Capital Contributions Pledge Agreement dated as of March 21, 2006 from Borrower
for the benefit of Lenders and Administrative Agent (as amended from time to
time, the "Security Instrument"; the term "Security Instrument" shall be deemed
to include any other agreement given to Lenders and/or Administrative Agent as
security for the obligations and liabilities of the Borrower and the undersigned
in respect of or in connection with the Credit Facility and the term
"Collateral" shall mean the property covered by the Security Instrument and any
other collateral now or hereafter given as security for the obligations and
liabilities of the Borrower and the undersigned in respect of or in connection
with the Credit Facility), each dated the date hereof, Guarantor hereby
represents, warrants and covenants to Lenders and Administrative Agent as
follows (capitalized terms used herein without definition having the respective
meanings ascribed to them in the Agreement):
 
 
 

--------------------------------------------------------------------------------

 
 
1. Authorization and Enforceability.  This Guaranty has been duly authorized and
executed by the signatories hereto and is a legal, valid and binding instrument,
enforceable against Guarantor in accordance with its terms.
 
2. Obligations Guaranteed.  Guarantor guarantees the prompt payment to Lenders
and Administrative Agent, as and when due Lenders and Administrative Agent in
accordance with the terms of the Security Instrument, of (i) the entire Capital
Commitment which New Investor has committed to Acadia Investors pursuant to the
Stockholders Agreement (under which New Investor has assumed all of the
obligations of Guarantor) and the Investor Acknowledgment, which funds in turn
Acadia Investors has committed to fund to Borrower pursuant to the Operating
Agreement of Borrower, (ii) all legal and other costs or expenses paid or
incurred by or on behalf of Lenders or Administrative Agent in the enforcement
thereof or hereof and (iii) any loss, cost, damage or expense paid or incurred
by or on behalf of Lenders and Administrative Agent by reason of gross
negligence or fraudulent acts or omissions of Guarantor or New
Investor.  Guarantor acknowledges and agrees that this Guaranty is a continuing
guaranty and that the agreements, guaranties and waivers made by Guarantor
herein, and Guarantor's obligations hereunder, are and shall at all times
continue to be primary, absolute and unconditional.
 
3. Liability Unimpaired.  Guarantor's liability hereunder shall in no way be
limited or impaired by, and Guarantor hereby consents to and agrees to be bound
by, any amendment or modification of the provisions of any of the Agreement, the
Security Instrument and all other documents executed and delivered by Borrower,
Acadia Investors, New Investor and/or their affiliates to Lenders and/or
Administrative Agent in connection with the Credit Facility (the Agreement, the
Security Instrument and such other documents hereinafter, sometimes, the "Credit
Documents") or any other instrument made to or with Administrative Agent or
Lenders by Borrower or any Person who succeeds to the ownership of all or any
part of the Collateral.  In addition, Guarantor's liability hereunder shall in
no way be limited or impaired by (i) any extensions of time for performance
required by or resulting from any of said documents, (ii) any sale, assignment
or foreclosure of the Security Instrument or any sale or transfer of all or any
part of the Collateral, (iii) any exculpatory provision in any of said
instruments limiting Lenders' or Administrative Agent's recourse to all or any
portion of the Collateral, or limiting Lenders' or Administrative Agent's rights
to a deficiency judgment against Borrower, (iv) the release of Borrower or any
other Person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of said instruments by operation of law or
otherwise, (v) the release or substitution in whole or in part of, or any
impairment of any Lien on or security interest in, all or any portion of the
Collateral, (vi) the failure to record the Security Instrument or file any UCC
financing statements (or the improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Credit Facility, (vii) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Credit Documents, this
Guaranty or any other instrument or agreement executed or delivered to
Administrative Agent or Lenders in connection with the Credit Facility or (viii)
any other action or circumstance whatsoever which constitutes, or might be
construed to constitute, a legal or equitable discharge or defense of Borrower
for its obligations under any of the Credit Documents or of Guarantor under this
Guaranty; and, in any such case, whether with or without notice to, or consent
of, Guarantor and with or without consideration.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Preservation of Credit Documents.  Guarantor will cause Borrower to maintain
and preserve the enforceability of the Credit Documents as the same may be
modified and will not permit Borrower to take or to fail to take actions of any
kind (other than payment), the taking of which or the failure to take which
might be the basis for a claim that Guarantor has a defense to its obligations
hereunder.
 
5. Indemnification; Payments; Certain Waivers.  Guarantor shall indemnify
Administrative Agent and Lenders against loss, cost or expense caused by the
assertion by Borrower of any defense to its obligations under any of the Credit
Documents or the assertion by Guarantor of any defense to its obligations
hereunder.  Guarantor (i) waives any right or claim of right to cause a
marshalling of Borrower's or any other Person's assets or to cause
Administrative Agent or Lenders to proceed against all or any portion of the
Collateral or against any of the security for the obligations guaranteed hereby
before proceeding against Guarantor or to proceed against Guarantor, if more
than one, in any particular order, (ii) agrees that any payments required to be
made by Guarantor hereunder shall become due on demand in accordance with the
terms of the Note, Security Instrument and the Agreement immediately upon the
happening of any default thereunder and without presentment to Borrower, demand
for payment or protest, or notice of non-payment or protest and (iii) expressly
waives and relinquishes all rights, remedies and defenses now or hereafter
accorded by applicable Law to guarantors or sureties.  Without limiting the
generality of the foregoing, Guarantor hereby waives all rights (x) of
subrogation, (y) to participate in any claim or remedy Lenders or Administrative
Agent may now or hereafter have against Borrower or in all or any portion of the
Collateral and (z) to contribution, indemnification, set-off, exoneration or
reimbursement, whether from Borrower, Guarantor, or any other Person now or
hereafter primarily or secondarily liable for any of Borrower's obligations to
Lenders, and whether arising by contract or operation of law or otherwise by
reason of Guarantor's execution, delivery or performance of this Guaranty.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated automatically, as the case may be, if at any time payment, in whole
or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by Administrative Agent or Lenders
(whether as a preference, fraudulent conveyance or otherwise) upon or in
connection with the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower, Guarantor or any other Person, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower, Guarantor or any other Person or for a
substantial part of Borrower's, Guarantor's or any of such other Person's
property, as the case may be, or otherwise, all as though such payment had not
been made.  Guarantor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and expenses (including,
without limitation, legal fees and expenses) incurred by or on behalf of Lenders
and Administrative Agent in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Guarantor pursuant to paragraph 2 above and
covered by Guarantor's indemnity pursuant to paragraph 5 above.
 
7. Formation and Existence; Power and Authority.  Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Tennessee and has full power and authority to execute, deliver and
perform this Guaranty and any other Credit Document to which it is a
party.  Guarantor will preserve and maintain such legal existence and good
standing.  Guarantor hereby represents, warrants and covenants to Administrative
Agent and Lenders that, at all times until New Investor has fully funded its
Capital Commitment in accordance with the Stockholders Agreement and the
Investor Acknowledgment, (i) Guarantor owns and will own 100% of the membership
interests in Dore Capital Real Estate, LLC, a Delaware limited liability company
("GP"), (ii) GP is and shall remain the sole general partner in New Investor and
(iii) Guarantor is and shall remain the sole limited partner in New
Investor.  Attached hereto as Exhibit A is a true and complete copy of the
partnership certificate of New Investor, which is in full force and effect and
has not been modified or amended in any way.  Attached hereto as Exhibit B is a
true and complete copy of the partnership agreement of New Investor, which is in
full force and effect and has not been modified or amended in any way.  Attached
hereto as Exhibit C is a true and complete copy of the certificate of formation
of GP, which is in full force and effect and has not been modified or amended in
any way.  Attached hereto as Exhibit D is a true and complete copy of the
limited liability company agreement of GP, which is in full force and effect and
has not been modified or amended in any way.
 
8. Litigation; Compliance with Judgments.  There are no actions, suits or
proceedings pending or threatened against or affecting Guarantor, at law or in
equity, before or by any court, arbitrator or governmental authorities except
actions, suits or proceedings which are fully covered by insurance or would, if
adversely determined, not be likely to have a material adverse effect on
Guarantor's business or financial condition.  Guarantor is not in material
default with respect to any order, writ, injunction, decree or demand of any
court, arbitrator or governmental authorities.
 
 
4

--------------------------------------------------------------------------------

 
 
9. No Conflicts.  The consummation of the transactions contemplated hereby and
the performance of this Guaranty and the other Credit Documents to which
Guarantor is a party have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which Guarantor is a party or by which Guarantor may be bound or
affected.
 
10. Compliance with Laws.  Guarantor is in compliance with, and the transactions
contemplated by the Credit Documents and this Guaranty do not and will not
violate any provision of, or require any filing, registration, consent or
approval under, any federal, state or local law, rule, regulation, ordinance,
order, writ, judgment, injunction, decree, determination or award (hereinafter,
"Laws") presently in effect having applicability to Guarantor.  Guarantor will
comply promptly with all Laws now or hereafter in effect having applicability to
it.
 
11. Accuracy of Information; Full Disclosure.  Neither this Guaranty nor any
documents, financial statements, reports, notices, schedules, certificates,
statements or other writings furnished by or on behalf of Guarantor to
Administrative Agent or Lenders in connection with the negotiation of the Credit
Documents or the consummation of the transactions contemplated thereby, or
required herein or by the other Credit Documents to be furnished by or on behalf
of Guarantor, contains any untrue or misleading statement of a material fact or
omits a material fact necessary to make the statements herein or in the Credit
Documents not misleading; and there is no fact which Guarantor has not disclosed
to Administrative Agent and Lenders in writing which materially affects
adversely or, so far as Guarantor can now foresee, will materially affect
adversely any of the Collateral or the business affairs or financial condition
of Guarantor, or the ability of Guarantor to perform this Guaranty and the other
Credit Documents to which Guarantor is a party.
 
12. Financial Statements.  The most recent financial statements heretofore
delivered by Guarantor to Administrative Agent and Lenders are true, correct and
complete in all respects, have been prepared in accordance with generally
accepted accounting practice and fairly present Guarantor's financial condition
and results of operations as of the respective dates thereof and for the
respective periods covered thereby; no material adverse change has occurred in
the financial conditions reflected therein since the respective dates thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
13. Reporting Requirements.   Guarantor covenants to Lenders and Administrative
Agent that, so long as any Obligations remain outstanding under the Agreement,
it will timely furnish directly to each Lender the statements and reports
required of Guarantor under Investor Acknowledgment (without regard to the
assumption of obligations thereunder by New Investor).
 
14. Intentionally Omitted.
 
15. Non-Waiver; Remedies Cumulative.  No failure or delay on Administrative
Agent's or any Lender's part in exercising any right, power or privilege under
any of the Credit Documents, this Guaranty or any other document made to or with
Lenders or Administrative Agent in connection with the Credit Facility shall
operate as a waiver of any such privilege, power or right or shall be deemed to
constitute Administrative Agent's or Lenders' acquiescence in any default by
Borrower, Guarantor or any other obligor under any of said documents.  A waiver
by Lenders or Administrative Agent of any right or remedy under any of the
Credit Documents, this Guaranty or any other document made to or with Lenders or
Administrative Agent in connection with the Credit Facility on any one occasion
shall not be construed as a bar to any right or remedy which Lenders or
Administrative Agent otherwise would have on any future occasion.  The rights
and remedies provided in said documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by Law.
 
16. Liability Unaffected by Release.  Any Guarantor, or any other party liable
upon or in respect of any obligation hereby guaranteed, may be released without
affecting the liability of any Guarantor not so released.
 
17. Transfers of Interests in Credit Facility.  Guarantor recognizes that,
subject to the provisions of Section 10.10 of the Agreement, any Lender may sell
and transfer interests in the Credit Facility to one or more Participants and/or
Assignees and that all documentation, financial statements, appraisals and other
data, or copies thereof, relevant to Borrower, any Guarantor or the Credit
Facility, may be exhibited to and retained by any such Participant or Assignee
or prospective Participant or Assignee.
 
18. Separate Indemnity/Other Guaranty.  Guarantor acknowledges and agrees that
Lenders' and Administrative Agent's rights (and Guarantor's obligations) under
this Guaranty shall be in addition to all of Lenders' and Administrative Agent's
rights (and all of Guarantor's obligations) under any other guaranty or any
indemnity agreement related to the Credit Facility.
 
19. ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT.  GUARANTOR HEREBY EXPRESSLY
AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF LENDERS ON THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT, ANY AND EVERY RIGHT GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II)
A TRIAL BY JURY, (III) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
COMPULSORY COUNTERCLAIM AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR
PROHIBIT GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.
 
 
6

--------------------------------------------------------------------------------

 
 
20. Governing Law; Submission to Jurisdiction.  This Guaranty and the rights and
obligations of Lenders and Guarantor hereunder shall in all respects be governed
by, and construed and enforced in accordance with, the Laws of the State of New
York (without giving effect to New York's principles of conflicts of
law).  Guarantor hereby irrevocably submits to the non-exclusive jurisdiction of
any New York State or Federal court sitting in The City of New York (or any
county in New York State where any portion of the Collateral is located) over
any suit, action or proceeding arising out of or relating to this Guaranty or
any other Credit Document.  Guarantor irrevocably waives, to the fullest extent
permitted by law, any objection that Guarantor may now or hereafter have to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.  Guarantor hereby further agrees and
consents that, in addition to any methods of service of process provided for
under applicable Law, all service of process in any such suit, action or
proceeding in any New York State or Federal court sitting in The City of New
York (or such other county in New York State) may be made by certified or
registered mail, return receipt requested, directed to Guarantor at the address,
and if more than one Guarantor, at their respective addresses, indicated below,
and service so made shall be complete five (5) days after the same shall have
been so mailed.
 
21. Severability.  Any provision of this Guaranty, or the application thereof to
any Person or circumstance, which, for any reason, in whole or in part, is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty (or the remaining
portions of such provision) or the application thereof to any other Person or
circumstance, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision (or portion thereof)
or the application thereof to any Person or circumstance in any other
jurisdiction.
 
22. Setoff.  Guarantor agrees that, in addition to (and without limitation of)
any right of setoff, bankers' lien or counterclaim any Lender may otherwise
have, any Lender shall be entitled, at its option, to offset balances (general
or special, time or demand, provisional or final) held by it for the account of
Guarantor at any of such Lender's offices against any amount payable by
Guarantor to such Lender hereunder or under any Credit Document which is not
paid when due (regardless of whether such balances are then due to Guarantor),
in which case it shall promptly notify Guarantor and Administrative Agent
thereof; provided that such Lender's failure to give such notice shall not
affect the validity thereof.  Payments by Guarantor hereunder or under the
Credit Documents shall be made without setoff or counterclaim.
 
 
7

--------------------------------------------------------------------------------

 
 
23. Entire Agreement; Amendments.  This Guaranty contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior oral or written agreements or statements relating to such subject matter,
and none of the terms and provisions hereof may be waived, amended or
terminated  except in accordance with Section 10.09 of the Agreement.
 
24. Successors and Assigns.   This Guaranty shall be binding upon and shall
inure to the benefit of Lenders and Administrative Agent and Guarantor and their
respective heirs, personal representatives, successors and assigns.  This
Guaranty may be assigned by any Lender with respect to all or any portion of the
obligations guaranteed hereby in accordance with the terms of the Agreement, and
when so assigned Guarantor shall be liable under this Guaranty to the
assignee(s) of the portion(s) of the obligations guaranteed hereby so assigned
without in any manner affecting the liability of Guarantor hereunder to the
assigning Lender(s) with respect to any portion of the obligations guaranteed
hereby retained by the assigning Lender(s), or to any other Lender.  Guarantor
may not assign, transfer or delegate any of Guarantor's rights or obligations
hereunder without the prior written consent of all Lenders (and any attempted
such assignment, transfer or delegation without such consent shall be null and
void).
 
25. Paragraph Headings.  Any paragraph headings and captions in this Guaranty
are for convenience only and shall not affect the interpretation or construction
hereof.
 

   
Very truly yours,
               
THE VANDERBILT UNIVERSITY
                           
By
             
Matthew W. Wright
         
Vice Chancellor for Investments
                 
Address of Guarantor:
               
2100 West End Avenue, Suite 900
   
Nashville, Tennessee 37203
   
Attn: Vice Chancellor for Investments

 
 
8

--------------------------------------------------------------------------------

 
 
This is to certify that this Guaranty was executed in my presence on the date
hereof by the parties whose signatures appear above in the capacities indicated.
 

               
Notary Public
           
My Commission Expires:
                             

 
Exhibit A
-
Partnership Certificate of New Investor
Exhibit B
-
Partnership Agreement of New Investor
Exhibit C
-
Certificate of Formation of GP
Exhibit D
-
Limited Liability Company Agreement of GP

 
 
9

--------------------------------------------------------------------------------

 
 
NOTE


$40,000,000
New York, New York
 
March 3, 2010

 
For value received, ACADIA STRATEGIC OPPORTUNITY FUND II, LLC, a Delaware
limited liability company ("Maker") hereby covenants and promises to pay to the
order of BANK OF AMERICA, N.A. or its successors or assigns (collectively,
"Lender"), at the principal office of BANK OF AMERICA, N.A. located at One
Bryant Park, 35th Floor, New York, New York 10036 ("Administrative Agent") for
the account of the Applicable Lending Office of Lender, the principal sum of
Forty Million Dollars ($40,000,000) or so much thereof as shall be advanced and
remain unpaid pursuant to the Loan Agreement (as defined below), in lawful money
of the United States and in immediately available funds, in accordance with the
terms set forth in the Loan Agreement.  Maker also covenants and promises to pay
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Applicable
Lending Office, at the time and at a rate per annum as provided in the Loan
Agreement.  Any amount of principal hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the Default Rate.
 
This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of the date hereof (as the same may be amended or
supplemented from time to time, the "Loan Agreement") among Maker, as Borrower,
Acadia Realty Acquisition II, LLC, Acadia Investors II, Inc., the lenders named
therein (including Lender), as Lenders, and Administrative Agent, as
Administrative Agent for Lenders.  All of the terms, conditions and provisions
of the Loan Agreement are hereby incorporated by reference.  All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Loan Agreement.
 
The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Maker agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys' fees and expenses.
 
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
 
This Note shall be governed by the Laws of the State of New York (without giving
effect to New York's principles of conflicts of law), provided that, as to the
maximum lawful rate of interest which may be charged or collected, if the Laws
applicable to Lender permit it to charge or collect a higher rate than the Laws
of the State of New York, then such Law applicable to Lender shall apply to
Lender under this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Anything herein to the contrary notwithstanding, the obligations of Maker under
this Note shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt of any such payment by Lender would be
contrary to provisions of Law applicable to Lender limiting the maximum rate of
interest that may be charged or collected by Lender.
 




[Remainder of page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.
 

 
ACADIA STRATEGIC OPPORTUNITY FUND II, LLC,
a Delaware limited liability company
         
By:
 
Acadia Realty Acquisition II, LLC, a Delaware limited liability company, its
managing member

 

 
By:
 
Acadia Realty Limited Partnership,
its sole member




 
By:
 
Acadia Realty Trust, its
general partner




 
By
       
Robert Masters
     
Senior Vice President
 

 